Exhibit 10.1

 

 

 

 

 

SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

 

Dated as of March 20, 2017

 

among

 

ARCBEST FUNDING LLC,
as Borrower,

 

ARCBEST CORPORATION,
 as Servicer,

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as the LC Issuer and as Agent

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

ARTICLE I

LOAN FACILITY; BORROWING PROCEDURES

2

 

 

 

Section 1.1.

Loan Facility

2

Section 1.2.

Borrowing Procedures

3

Section 1.3.

Prepayments

3

Section 1.4.

Deemed Collections

4

Section 1.5.

Payment Requirements and Computations

5

Section 1.6.

Letters of Credit

5

Section 1.7.

Records of Loans and Lender Reimbursement Payments

10

Section 1.8.

Defaulting Lenders

11

 

 

 

ARTICLE II

PAYMENTS AND COLLECTIONS

14

 

 

 

Section 2.1.

Payments of Recourse Obligations

14

Section 2.2.

Collections Prior to the Facility Termination Date

14

Section 2.3.

Application of Collections After the Facility Termination Date

16

Section 2.4.

Payment Rescission

17

Section 2.5.

Clean Up Call; Release of Security Interests

17

Section 2.6.

Application of Cash Collateral

18

 

 

 

ARTICLE III

[RESERVED]

18

 

 

 

ARTICLE IV

LOANS

18

 

 

 

Section 4.1.

Loans

18

Section 4.2.

Interest Payments

18

Section 4.3.

Loan Interest Rates

18

Section 4.4.

Suspension of the LIBO Rate

19

Section 4.5.

Default Rate

19

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

19

 

 

 

Section 5.1.

Representations and Warranties of the Borrower Parties

19

 

 

 

ARTICLE VI

CONDITIONS OF CREDIT EXTENSIONS

24

 

 

 

Section 6.1.

Conditions Precedent to Amendment and Restatement

24

Section 6.2.

Conditions Precedent to All Credit Extensions

25

 

 

 

ARTICLE VII

COVENANTS

25

 

 

 

Section 7.1.

Affirmative Covenants of the Borrower Parties

25

Section 7.2.

Negative Covenants of the Borrower Parties

34

 

--------------------------------------------------------------------------------


 

ARTICLE VIII

ADMINISTRATION AND COLLECTION

36

 

 

 

Section 8.1.

Designation of Servicer

36

Section 8.2.

Duties of Servicer

37

Section 8.3.

Collection Notices

38

Section 8.4.

Responsibilities of the Borrower

39

Section 8.5.

Receivables Reports

39

Section 8.6.

Servicing Fee

39

Section 8.7.

Currency Conversion

39

Section 8.8.

Limitation on Activities of Servicer in Canada

39

 

 

 

ARTICLE IX

AMORTIZATION EVENTS

40

 

 

 

Section 9.1.

Amortization Events

40

Section 9.2.

Servicer Termination Events

43

Section 9.3.

Remedies

44

 

 

 

ARTICLE X

INDEMNIFICATION

45

 

 

 

Section 10.1.

Indemnities by the Borrower Parties

45

Section 10.2.

Increased Cost and Reduced Return

48

Section 10.3.

Other Costs and Expenses

49

Section 10.4.

Replacement of Lender

49

 

 

 

ARTICLE XI

THE AGENT

50

 

 

 

Section 11.1.

Authorization and Action

50

Section 11.2.

Agent’s Reliance, Etc.

50

Section 11.3.

Agent and Affiliates

51

Section 11.4.

Indemnification of Agent

51

Section 11.5.

Delegation of Duties

51

Section 11.6.

Action or Inaction by Agent

51

Section 11.7.

Notice of Events of Default; Action by Agent

51

Section 11.8.

Non-Reliance on Agent and Other Parties

52

Section 11.9.

Successor Agent

52

 

 

 

ARTICLE XII

ASSIGNMENTS AND PARTICIPATIONS; REFINANCING

53

 

 

 

Section 12.1.

Successors and Assigns

53

Section 12.2.

Participants

53

Section 12.3.

Assignments

53

Section 12.4.

Prohibition on Assignments by the Borrower Parties

55

 

 

 

ARTICLE XIII

MISCELLANEOUS

55

 

 

 

Section 13.1.

Waivers and Amendments

55

Section 13.2.

Notices

56

Section 13.3.

Protection of Agent’s Security Interest

56

Section 13.4.

Confidentiality

57

 

ii

--------------------------------------------------------------------------------


 

Section 13.5.

Limitation of Liability

58

Section 13.6.

No Recourse Against the Lenders

58

Section 13.7.

CHOICE OF LAW

59

Section 13.8.

CONSENT TO JURISDICTION

59

Section 13.9.

WAIVER OF JURY TRIAL

59

Section 13.10.

Integration; Binding Effect; Survival of Terms

59

Section 13.11.

Counterparts; Severability; Section References

60

Section 13.12.

Characterization; Security Interest

60

Section 13.13.

Existing Letters of Credit

61

Section 13.14.

Amendment and Restatement

61

Section 13.15.

Equalization of Loans and Commitments

62

 

 

 

EXHIBIT I

DEFINITIONS

 

 

EXHIBIT II-A

FORM OF BORROWING REQUEST

 

 

EXHIBIT II-B

FORM OF LETTER OF CREDIT REQUEST

 

 

EXHIBIT III

JURISDICTION OF ORGANIZATION OF THE BORROWER PARTIES; PLACES OF BUSINESS OF THE
BORROWER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION
NUMBER(S)

 

 

EXHIBIT IV

NAMES OF COLLECTION BANKS AND SEGREGATED ACCOUNT BANKS; LOCK-BOXES, SEGREGATED
ACCOUNTS AND COLLECTION ACCOUNTS

 

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

 

EXHIBIT VI

[RESERVED]

 

 

EXHIBIT VII

FORM OF MONTHLY REPORT

 

 

EXHIBIT VIII

FORM OF WEEKLY REPORT

 

 

EXHIBIT IX

FORM OF PREPAYMENT NOTICE

 

 

EXHIBIT X

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

SCHEDULE A

DOCUMENTS TO BE DELIVERED TO THE AGENT ON OR PRIOR TO THE AMENDMENT AND
RESTATEMENT

 

 

SCHEDULE B

EXISTING LETTERS OF CREDIT

 

 

SCHEDULE C

COMMITMENTS

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

 

THIS SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT, dated as of
March 20, 2017 (this “Agreement”), is entered into by and among:

 

(a)                        ArcBest Funding LLC, f/k/a ABF Freight Funding LLC, a
Delaware limited liability company, as Borrower (the “Borrower”);

 

(b)                         ArcBest Corporation, f/k/a Arkansas Best
Corporation, a Delaware corporation (the “Parent” or the “Servicer”), as
Servicer (the Servicer together with the Borrower, the “Borrower Parties” and
each, a “Borrower Party”);

 

(c)                         the financial institutions from time to time party
hereto, as Lenders (in such capacity, the “Lenders”); and

 

(d)                         PNC Bank, National Association, a national banking
association (“PNC”), as letter of credit issuer (in such capacity, the “LC
Issuer”), and as agent and administrator for the Lenders and their assigns and
the LC Issuer and its assigns under the Transaction Documents (together with its
successors and assigns in such capacity, the “Agent”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower, ArcBest Corporation, as initial Servicer, the Servicer,
the Agent, the LC Issuer and PNC, as Lender, have previously entered into that
certain Amended and Restated Receivables Loan Agreement dated as of February 1,
2015 (as amended from time to time heretofore, the “Existing Loan Agreement”);

 

WHEREAS, pursuant to the Existing Loan Agreement, PNC, as Lender, has extended
certain credit facilities to the Borrower;

 

WHEREAS, the Borrower would like to include Regions Bank as a Lender hereunder;

 

WHEREAS, the Borrower, the Servicer, the Agent, the LC Issuer and PNC, as
Lender, desire to amend and restate the Existing Loan Agreement in its entirety
to add Regions Bank as a Lender hereunder and to make certain changes as more
fully set forth herein, which amendment and restatement shall become effective
upon satisfaction of the conditions precedent set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

LOAN FACILITY; BORROWING PROCEDURES

 

Section 1.1.                   Loan Facility.  (a) Upon the terms and subject to
the conditions of this Agreement (including, without limitation, Article VI),
each Lender, ratably in accordance with its respective Commitment, severally and
not jointly, agrees to make Loans to Borrower on a revolving basis from time to
time prior to the Facility Termination Date in such amounts as may be from time
to time requested by Borrower pursuant to Section 1.2; provided that no Lender
shall be obligated to make any Loan if, after giving effect thereto, (i) the
Aggregate Credit Exposure would exceed the lesser of (A) the Facility Limit and
(B) the Net Pool Balance less the Required Reserve or (ii) the Credit Exposure
of such Lender would exceed its Commitment.  The Borrower will pay Interest on
Loans made pursuant to this Agreement at the Alternate Base Rate or the LIBO
Rate, selected in accordance with Article IV hereof.  Within the limits of the
Commitment, Borrower may borrow, prepay and reborrow under this Section 1.1.

 

(b)                     The Borrower may, upon at least ten (10) Business Days’
notice to the Agent and each Lender, terminate in whole or reduce in part, the
unused portion of the Facility Limit, without premium or penalty; provided that
each partial reduction of the Facility Limit shall be in an amount equal to
$5,000,000 (or a larger integral multiple of $1,000,000 if in excess thereof)
and shall not reduce the Facility Limit below $10,000,000.  In connection with
any partial reduction in the Facility Limit, the Commitment of each Lender shall
be ratably reduced.

 

(c)                     Increases in Commitment.  Upon notice to each Lender,
the Agent and the LC Issuer, the Borrower may from time to time request an
increase in the Commitment with respect to one or more Lenders, at any time
following the Restatement Date and prior to the Facility Termination Date, such
aggregate increase in each Lender’s Commitments to be an amount (for all such
requests or additions) not exceeding $25,000,000; provided, that each request
for an increase shall be in a minimum amount of $5,000,000.  At the time of
sending such notice, the Borrower (in consultation with the Agent) shall specify
the time period within which the applicable Lender(s), the LC Issuer and the
Agent are requested to respond to the Borrower’s request (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Agent).  Each Lender being asked to increase its Commitment, the
LC Issuer and the Agent shall notify the Borrower and the Servicer within the
applicable time period whether or not such Person has agreed, in its respective
sole discretion, to the increase to such Lender’s Commitment.  Any such Person
that does not respond within such time period shall be deemed to have declined
to consent to an increase in the applicable Lender’s Commitment.  For the
avoidance of doubt, only the consent of the Lender then being asked to increase
its Commitment, the Agent and the LC Issuer shall be required in order to
approve any such request.  If the Commitment of any Lender is increased in
accordance with this clause (c), the Agent, such Lender, the LC Issuer, the
Borrower and the Servicer shall determine the effective date with respect to
such increase and shall enter into such documents as agreed to by such parties
to document such increase; it being understood and agreed that the Agent or such
Lender may request any of (x) resolutions of the Member of the Borrower
approving or consenting to such Commitment increase and authorizing the
execution, delivery and performance of any amendment to this Agreement, (y) a
corporate and enforceability opinion of counsel of the

 

2

--------------------------------------------------------------------------------


 

Borrower and (z) such other documents, agreements and opinions reasonably
requested by such Lender or the Agent.  Notwithstanding the foregoing, the
Borrower may not request any such Commitment increase if any event has occurred
and is continuing, or would arise as a result thereof, that will constitute an
Amortization Event or a Servicer Termination Event or any event has occurred and
is continuing, or would result from such Commitment increase, that would
constitute an Unmatured Amortization Event.

 

Section 1.2.                   Borrowing Procedures.  (a)      The Borrower (or
the Servicer, on its behalf) may request a Loan hereunder by giving notice to
Agent and each Lender of a proposed borrowing not later than 12:00 noon
(Pittsburgh, Pennsylvania time), at least (i) three (3) Business Days prior to
the proposed date of such borrowing (or such lesser period of time as each
Lender may consent) in the case of a Loan which is to bear interest at the LIBO
Rate, and (ii) one (1) Business Day prior to the proposed date of such borrowing
(or such lesser period of time as each Lender may consent) in the case of a Loan
which is to bear interest at the Alternate Base Rate, in a form set forth as
Exhibit II-A hereto (each, a “Borrowing Request”).  Each Borrowing Request shall
be subject to Section 6.2 hereof and shall be irrevocable and binding on the
Borrower.  Each Borrowing Request shall specify (A) the requested Loan amount
(which shall not be less than $1,000,000 or a larger integral multiple of
$100,000), (B) the allocation of such amount among each Lender (which shall be
ratable based on each Lender’s Commitment), (C) whether the Loan is to bear
interest at the LIBO Rate or the Alternate Base Rate, and (D) the Borrowing Date
(which shall be on a Business Day).  There shall not be more than four (4) Loans
which are accruing interest at the LIBO Rate outstanding at any time.

 

(b)                     On each Borrowing Date, upon satisfaction of the
applicable conditions precedent set forth in Article VI and this Section 1.2,
each Lender shall deposit to the Facility Account, in immediately available
funds, no later than 2:00 p.m. (Pittsburgh, Pennsylvania time), an amount equal
to the requested Loan.

 

(c)                     Each Lender’s obligation to fund its Percentage of a
requested Loan shall be several, such that the failure of any Lender to make
available to the Borrower any funds in connection with any Loan shall not
relieve any other Lender of its obligation, if any, hereunder to make funds
available on the Borrowing Date of such Loan being requested (it being
understood that no Lender shall be responsible for the failure of any other
Lender to make funds available to the Borrower in connection with any Loan
hereunder).

 

Section 1.3.                   Prepayments.  (a) The Borrower shall provide the
Agent and each Lender with prior written notice in conformity with the Required
Notice Period in the form of Exhibit IX hereto (a “Prepayment Notice”) of any
proposed prepayment in whole or in part of any Advances Outstanding.  The
Borrower shall only deliver a Prepayment Notice if Collections are available in
an amount sufficient to make the proposed prepayment of Advances Outstanding
plus any related accrued and unpaid Interest and Broken Funding Costs.  Such
Prepayment Notice shall designate (i) the date (the “Proposed Prepayment Date”)
upon which any such prepayment shall occur (which date shall give effect to the
applicable Required Notice Period and need not be a Settlement Date), (ii) the
amount of the Advances Outstanding to be prepaid, and (iii) to which Loan or
Loans such prepayment shall apply (in the absence of  direction from the
Borrower as to which Loans shall be prepaid such prepayment shall be applied as
the Agent shall determine in

 

3

--------------------------------------------------------------------------------


 

its reasonable discretion) (the “Aggregate Prepayment”).  Only
one (1) Prepayment Notice shall be outstanding at any time.  The Borrower shall
pay any Broken Funding Costs and accrued and unpaid Interest on the portion of
the Aggregate Loan Amount which has been prepaid on the Proposed Prepayment
Date, provided, however, that unpaid accrued Interest on such prepaid amount
shall only be paid on such date if so requested by the Agent, on behalf of the
Lenders, in its sole discretion, otherwise such Interest shall be payable on the
next occurring Settlement Date.

 

(b)                                  If on any day the Aggregate Credit Exposure
exceeds the amount obtained by subtracting the Required Reserve from the Net
Pool Balance (such an event, a “Borrowing Base Deficiency”), the Borrower, upon
notice from any Lender or Agent of such Borrowing Base Deficiency or upon the
knowledge of an Authorized Officer of the Borrower thereof, shall make a
prepayment in an amount equal to such Borrowing Base Deficiency to be applied
first, to the ratable reduction of the Aggregate Loan Amount and second, to
Cash-Collateralize the LC Obligations.  The Borrower shall also make payment of
any Broken Funding Costs and accrued and unpaid Interest on the portion of the
Aggregate Loan Amount which has been prepaid, provided, however, that unpaid
accrued Interest on such prepaid amount shall only be paid on such date if so
requested by the Agent, on behalf of the Lenders, in its sole discretion,
otherwise such Interest shall be payable on the next occurring Settlement Date.

 

Section 1.4.                   Deemed Collections.  If on any day:

 

(i)                          the Outstanding Balance of any Receivable that was
included as an Eligible Receivable in the most recent Monthly Report or Weekly
Report provided to the Agent is reduced or cancelled as a result of any
defective, returned or rejected goods or services, any cash discount or any
other adjustment by any Originator or any Affiliate thereof, or as a result of
any governmental or regulatory action, or

 

(ii)                          the Outstanding Balance of any Receivable that was
included as an Eligible Receivable in the most recent Monthly Report or Weekly
Report provided to the Agent is reduced or canceled as a result of a setoff in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related or an unrelated transaction), or

 

(iii)                           the Outstanding Balance of any Receivable that
was included as an Eligible Receivable in the most recent Monthly Report or
Weekly Report provided to the Agent is reduced on account of the obligation of
any Originator or any Affiliate thereof to pay to the related Obligor any rebate
or refund, or

 

(iv)                         the Outstanding Balance of any Receivable that was
included as an Eligible Receivable in the most recent Monthly Report or Weekly
Report provided to the Agent is less than the amount included in calculating the
Net Pool Balance for purposes of any Monthly Report or Weekly Report (for any
reason other than receipt of Collections or such Receivable becoming a Defaulted
Receivable), or

 

4

--------------------------------------------------------------------------------


 

(v)                         any of the representations or warranties of the
Borrower set forth in Section 5.1(g), Section 5.1(i), Section 5.1(j),
Section 5.1(q), Section 5.1(r), Section 5.1(s), Section 5.1(t),
Section 5.1(u) or Section 5.1(y) were not true when made with respect to any
Purchased Receivable,

 

then, on such day as notice has been given to Borrower by any Lender or Agent of
such occurrence or an Authorized Officer of the Borrower shall have knowledge
thereof, the Borrower shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, and (in either case), (1) at all times
prior to an Amortization Event, if as a result of such Deemed Collection a
Borrowing Base Deficiency would occur, not later than two Business Days
thereafter the Borrower shall pay to the Agent’s Account an amount necessary to
cure such Borrowing Base Deficiency and (2) at all times after an Amortization
Event has occurred, not later than two Business Days thereafter the Borrower
shall pay an amount equal to such Deemed Collection to the Agent’s Account to be
distributed in the same manner as actual cash collections are distributed
pursuant to Section 2.3 hereof.

 

If the Borrower pays the Outstanding Balance of any Purchased Receivable under
clause (B) above, the Agent agrees to release all right, title and interest it
may have in and to such Purchased Receivable and the Related Security relating
solely to such Receivable to the extent the applicable Originator is required to
repurchase such Receivable from the Borrower, and does repurchase such
Receivable, in accordance with the terms of the Receivables Sale Agreement.

 

Section 1.5.                   Payment Requirements and Computations.  All
amounts to be paid or deposited by a Borrower Party pursuant to any provision of
this Agreement shall be paid or deposited in accordance with the terms hereof no
later than 12:00 noon (Pittsburgh, Pennsylvania time) on the day when due in
immediately available funds, and if not received before 12:00 noon (Pittsburgh,
Pennsylvania time) shall be deemed to be received on the next succeeding
Business Day.  If such amounts are payable to the Agent for the account of any
Lender, they shall be paid to the Agent’s Account, for the account of such
Lender until otherwise notified by the Agent.  All computations of Interest
which accrues at the Alternate Base Rate shall be made on the basis of a year of
365 or 366 days, as applicable, for the actual number of days elapsed in the
applicable Interest Period.  All computations of Interest (other than Interest
which accrues at the Alternate Base Rate), per annum fees hereunder and per
annum fees under the Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed in the applicable Interest Period.  If any
amount hereunder shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.

 

Section 1.6.                   Letters of Credit.  (a) Letter of Credit
Commitment.  Subject to the terms and conditions hereof, the LC Issuer agrees to
issue standby letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day prior to the Facility Termination Date in such form
as may be approved from time to time by the LC Issuer; provided that the LC
Issuer shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, the

 

5

--------------------------------------------------------------------------------


 

Aggregate Credit Exposure would exceed the lesser of (x) the Facility Limit and
(y) the Net Pool Balance less the Required Reserve.

 

Each Letter of Credit shall:

 

(i)                          be denominated in U.S. Dollars;

 

(ii)                          be issued to a beneficiary at the direction of an
Originator in connection with the sale and purchase of a Purchased Receivable;

 

(iii)                           expire no later than the earlier of (A) the day
that such Letter of Credit is fully drawn, (B) the date that is 12 months after
the Facility Termination Date, and (C) 12 months from the date of issuance;
provided that, any Letter of Credit with a 12-month term may provide for the
renewal thereof for additional periods of 12 months (which in no event shall
extend beyond the date referred to in clauses (A) and (B) of this paragraph);
and

 

(iv)                         be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Issuer or the International Standby Practices ISP98-International
Chamber of Commerce Publication Number 590, and any amendments or revisions
thereof adhered to by the LC Issuer, as determined by the LC Issuer; provided,
however, that in the event the beneficiary of any Letter of Credit requires that
such Letter of Credit be issued under one of the foregoing set of standards,
such Letter of Credit shall be subject to such specified standard.

 

Amounts drawn on any Letter of Credit may not be reinstated and the maximum
amount of such Letter of Credit shall be permanently and irrevocably reduced by
an amount equal to all amounts drawn thereon.  Letters of Credit that have been
fully drawn shall be deemed to have expired and shall not be revived.  As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Transaction Documents, a Letter of
Credit issued and outstanding hereunder pursuant to Section 13.13.

 

(b)                               Procedure for Issuance of Letters of Credit. 
The Borrower may from time to time request that the LC Issuer issue a Letter of
Credit by delivering to the LC Issuer, at its address for notices specified
herein, a Letter of Credit Request therefor, completed to the satisfaction of
the LC Issuer, and such other certificates, documents and other papers and
information as the LC Issuer may request.  Any such Letter of Credit Request
must be received by the LC Issuer by no later than 12:00 noon (Pittsburgh) time,
two (2) Business Days prior to the date such Letter of Credit is to be issued or
amended, or such other time as previously agreed between the LC Issuer and the
Borrower.

 

Upon receipt of any Letter of Credit Request, the LC Issuer will process such
Letter of Credit Request and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to the terms and conditions set forth
herein, promptly issue the Letter of Credit requested thereby (but in no

 

6

--------------------------------------------------------------------------------


 

event shall the LC Issuer be required to issue any Letter of Credit earlier than
two (2) Business Days after its receipt of the Letter of Credit Request therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the LC Issuer and the
Borrower.  The LC Issuer shall promptly furnish a copy of such Letter of Credit
to the Borrower.

 

(c)                                  Fees, Commissions and Other Charges.  The
Borrower shall pay to the LC Issuer the Letter of Credit Issuance Fee with
respect to each Letter of Credit issued by the LC Issuer, as set forth in the
Fee Letter.  In addition, the Borrower shall pay the LC Issuer $150 in
connection with any amendment of any Letter of Credit.

 

(d)                                 Reimbursement Obligations of the Borrower.
 (i)  Upon the making of any LC Advance, the Borrower shall be obligated
(whether from funds in the Letter of Credit Collateral Account or other sources
or funds) to reimburse, in same day funds, in U.S. dollars, the LC Issuer for
the amount of any LC Advance and any taxes and any reasonable fees, charges or
other costs or expenses incurred by the LC Issuer in connection with the related
Letter of Credit (collectively, the “LC Amounts”).  Upon the making of any LC
Advance, the LC Issuer shall withdraw funds from the Letter of Credit Collateral
Account (if any) in an amount equal to the LC Amounts resulting from such LC
Advance (or if the balance of funds on deposit in such account at such time is
less than such LC Amounts, such lesser amount) and apply the amount so withdrawn
against the LC Amounts resulting from such LC Advance.  If the reimbursement
obligation as to the LC Amounts is not satisfied by withdrawal of funds on
deposit in the Letter of Credit Collateral Account, the Borrower shall reimburse
such amounts by obtaining Loans pursuant to Section 1.6(d)(ii) below.

 

(ii)                          Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing or demand for payment under such Letter of
Credit, the LC Issuer shall promptly notify each Lender, the Agent and the
Borrower of the date and amount thereof (such notice hereinafter referred to as
a “Notice of LC Draw”).  Each Notice of LC Draw shall set forth the amount of
the requested drawing or demand, the amount of funds then on deposit in the
Letter of Credit Collateral Account, and the amount of any unreimbursed LC
Amount that will remain after the LC Issuer withdraws funds from the Letter of
Credit Collateral Account pursuant to Section 1.6(d)(i) (such amount, the
“Unreimbursed LC Amount”).  The Borrower shall be obligated to immediately
reimburse the LC Issuer for such Unreimbursed LC Amount from other sources or
funds.  If the Borrower shall not have satisfied its obligation to reimburse the
LC Issuer for the Unreimbursed LC Amount from other sources or funds, the LC
Issuer shall promptly notify the Agent and each Lender of such non-payment and
the Lenders shall reimburse the LC Issuer for its Percentage of the Unreimbursed
LC Amount (a “Lender Reimbursement Payment”), whereupon the Agent and each
Lender will be deemed to have received a timely Borrowing Request that the
Lenders make a Loan on such date in the amount of the Unreimbursed LC Amount. 
If any Lender so notified fails to make available to the LC Issuer the amount of
such Lender’s Lender Reimbursement Payment by 2:00 p.m. (Pittsburgh,
Pennsylvania time) on the date of the applicable LC Advance under the applicable
Letter of Credit (the “Drawing Date”), then the Lender shall pay to the LC
Issuer interest with respect to such Lender’s obligation to make such Lender

 

7

--------------------------------------------------------------------------------


 

Reimbursement Payment, from the Drawing Date to the date on which such Lender
makes such payment at a rate per annum equal to (i) the Federal Funds Effective
Rate during the first three days following the Drawing Date and (ii) the
Alternate Base Rate on and after the fourth day following the Drawing Date.  If
any Lender makes any such Lender Reimbursement Payment to reimburse the LC
Issuer for the Unreimbursed LC Amount pursuant to the foregoing sentence, the
amounts payable pursuant to the then outstanding reimbursement obligations owed
by the Borrower to the LC Issuer shall be paid to such Lender to reimburse such
Lender for its Lender Reimbursement Payment made to the LC Issuer.  If the
Borrower is obligated to reimburse the LC Issuer for an Unreimbursed LC Amount
from other sources or funds as provided above, and the Borrower shall fail to
reimburse the LC Issuer for such Unreimbursed LC Amount in full or a Lender
Reimbursement Payment is made by any Lender, such Unreimbursed LC Amount and/or
Lender Reimbursement Payment, as applicable, shall bear interest at the Default
Rate until payment in full.  Each Lender acknowledges and agrees that its
obligation to make a Lender Reimbursement Payment in accordance with this
Section 1.6(d)(ii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Sections 1.1, 1.2 or 6.2.

 

(e)                                  Repayment of Lender Reimbursement
Payments.   (i) Upon (and only upon) receipt by the LC Issuer for its account of
immediately available funds from or for the account of the Borrower (x) in
reimbursement of any payment made by the LC Issuer under a Letter of Credit with
respect to which any Lender has made a Lender Reimbursement Payment to the LC
Issuer or (y) in payment of Interest on the Loans made or deemed to have been
made in connection with any draw under a Letter of Credit, the LC Issuer will
distribute to each Lender, ratably (based on the outstanding drawn amounts
funded by each such Lender in respect of such Letter of Credit), such funds
received from or for the account of the Borrower by the LC Issuer; it being
understood, that the LC Issuer shall retain a ratable amount of such funds that
were not the subject of any payment in respect of such Letter of Credit by any
Lender.  Any such amounts received by the LC Issuer and distributed to a Lender
will be applied to reduce the Advances Outstanding related to such Lender or, if
such distribution is in respect of Interest, be applied to Interest then due and
payable on such Lender’s Loans.

 

(ii)                          If the LC Issuer is required at any time to return
to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Event of Bankruptcy, any portion of the payments made by the
Borrower to the LC Issuer pursuant to this Agreement in reimbursement of a
payment made under a Letter of Credit or interest or fees thereon, each Lender
shall, on demand of the LC Issuer, forthwith return to the LC Issuer the amount
of its Percentage of any amounts so returned by the LC Issuer plus interest at
the Federal Funds Effective Rate, from the date the payment was first made to
such Lender through, but not including, the date the payment is returned by such
Lender.

 

(f)                                  Obligations Absolute.  The Borrower’s
obligations under this Section 1.6 shall be absolute and unconditional under any
and all circumstances and irrespective of any set-off, counterclaim or defense
to payment which the Borrower may have or have had against the LC Issuer, the
Agent, any beneficiary of a Letter of Credit or any other Person.

 

8

--------------------------------------------------------------------------------


 

The Borrower also agrees with the LC Issuer that the LC Issuer shall not be
responsible for, and the Borrower’s reimbursement obligations under
Section 1.6(d) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, insufficient, fraudulent or forged,
(ii) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred,
(iii) or any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee, (iv) any change in the time, manner and
place of payment of, or in any other term of all or any of the obligations of
the Borrower in respect of any Letter of Credit or any amendment or waiver or
any consent to departure from the terms of any Letter of Credit or any document
executed or delivered in connection with the issuance or payment thereof, or
(v) any payment by the LC Issuer of any Letter of Credit against presentation of
any document or certificate that does not strictly comply with the terms of such
Letter of Credit, or any payment made by the LC Issuer under any Letter of
Credit to any Person purporting to be a trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, except to the extent such actions, errors or omissions
constitute or are caused by the LC Issuer’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.

 

The LC Issuer shall not be liable for (i) any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; (ii) any error in
translation or interpretation of technical terms; (iii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iv) the failure of any beneficiary or any
transferee of any Letter of Credit to comply fully with conditions required in
order to draw upon any Letter of Credit; or (v) any other consequences arising
from causes beyond the LC Issuer’s or the LC Issuer’s correspondents’ control,
except for actions, errors or omissions constituting or caused by the LC
Issuer’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Borrower agrees
that any action taken or omitted by the LC Issuer under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the LC Issuer to the Borrower.  The
responsibility of the LC Issuer to the Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

 

(g)                                  Notwithstanding the foregoing or anything
else to the contrary contained herein, LC Issuer shall not be under any
obligation to issue any Letter of Credit if: (i) any order, judgment or decree
of any governmental authority or regulatory body or arbitrator shall by its
terms purport to enjoin or restrain the LC Issuer from issuing such Letter of
Credit, or any law applicable to the LC Issuer or any request or directive
(whether or not having the force of law) from any governmental authority or
regulatory body or arbitrator with jurisdiction over the LC

 

9

--------------------------------------------------------------------------------


 

Issuer (x) shall prohibit, or request that the LC Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular,
(y) shall impose upon the LC Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the LC Issuer is not
otherwise entitled to be compensated hereunder) not in effect on the Closing
Date, or (z) shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it; provided that, in the cases of clauses (y) and
(z), the LC Issuer shall have provided written notice to the Borrower of its
refusal to issue any Letter of Credit and the specific reasons therefor and the
Borrower shall not have compensated the LC Issuer for the imposition of such
restriction, reserve or capital requirement or reimbursed the LC Issuer for such
loss, cost or expense, as applicable; (ii) the issuance of such Letter of Credit
would otherwise conflict with, or cause the LC Issuer to exceed any limits
imposed by, any applicable law; or (iii) the issuance of such Letter of Credit
would violate one or more policies of the LC Issuer applicable to letters of
credit generally.  The LC Issuer shall not be obligated to modify any Letter of
Credit if (A) the LC Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(h)                                 Letter of Credit Requests.  To the extent
that any provision of any Letter of Credit Request is inconsistent with the
provisions of this Section 1.6, the provisions of this Section 1.6 shall apply.

 

(i)                                     The Borrower authorizes and directs the
LC Issuer to name the Borrower as the “Applicant” or “Account Party” of each
Letter of Credit; provided, that any such Letter of Credit may indicate that it
is issued on behalf of ABF or an Affiliate of ABF  Notwithstanding that a Letter
of Credit issued or otherwise outstanding hereunder is in support of any
obligations of a Person other than the Borrower, the Borrower shall be obligated
to reimburse the LC Issuer hereunder for any and all drawings under such Letter
of Credit as provided in this Agreement.

 

(j)                                    Letter of Credit Collateral Account.
 Immediately prior to the occurrence of the Facility Termination Date, if any
Letters of Credit are outstanding and undrawn, the LC Issuer shall notify the
Agent of (i) the amount of all Letter of Credit Issuance Fees, LC Fronting Fees,
and Default LC Participation Fees (in each case as such term is defined in the
Fee Letter) to accrue through the stated expiration dates thereof (such fees to
accrue, as reasonably estimated by the LC Issuer, the “LC Fee Expectation”) plus
(ii) the amount necessary to fully Cash-Collateralize all outstanding Letters of
Credit (the sum of (i) and (ii) referred to herein as the “Termination Date
Collateral Account Deficiency”) and the Borrower shall be deemed to have timely
given a Borrowing Request to the Agent pursuant to Section 1.2 requesting the
Lenders to make a Loan on such date in the amount of such Termination Date
Collateral Account Deficiency; provided, that solely for purposes of such Loan,
the conditions precedent set forth in Section 6.2 hereof shall not be
applicable.  The Agent shall notify the Lenders of such Loan and each Lender
shall deposit the proceeds of its Loan into the Letter of Credit Collateral
Account.

 

Section 1.7.                   Records of Loans and Lender Reimbursement
Payments.  Each Lender shall record in its records, the date and amount of each
Loan and Lender Reimbursement Payment made by such Lender hereunder, the
interest rate with respect thereto, the Interest accrued

 

10

--------------------------------------------------------------------------------


 

thereon and each repayment and payment thereof. Such records shall be conclusive
and binding absent manifest error.  The failure to so record any such
information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the other Transaction Documents to repay the outstanding principal balance
of all Loans of each Lender, together with all Interest accruing thereon and all
other Aggregate Unpaids.

 

Section 1.8.                   Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                          Waivers and Amendments.  Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Majority
Lenders.

 

(ii)                          Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article IX or otherwise) shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to the LC Issuer
hereunder; third, to Cash-Collateralize the LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section1.8(d); fourth, as
the Borrower may request (so long as no Amortization Event or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; fifth, if
so determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash-Collateralize the LC Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section1.8(d); sixth, to the payment of any
amounts owing to the Lenders or the LC Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the LC Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction, provided that if
(x) such payment is a payment of the principal amount of any Loans or LC Draws
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 6.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and unreimbursed LC
Advances owed to, all Non-

 

11

--------------------------------------------------------------------------------


 

Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Loans of, or unreimbursed LC Advances owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in LC Obligations
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 1.8(a)(iv).  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash-Collateral pursuant to this
Section1.8(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                           Certain Fees.  (A)  No Defaulting Lender shall
be entitled to receive any Facility Fee (as such term is defined in the Fee
Letter) for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender) except to the extent
of (1) the outstanding principal amount of the Loans funded by it, and (2) its
Percentage of the stated amount of Letters of Credit for which it has provided
Cash-Collateral pursuant to Section 1.8(a)(v).

 

(B)                         Each Defaulting Lender shall be entitled to receive
the Default LC Participation Fee (as such term is defined in the Fee Letter) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Percentage of the stated amount of Letters of Credit for which
it has provided Cash-Collateral pursuant to Section 1.8(a)(v).

 

(C)                         With respect to any Facility Fee or Default LC
Participation Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the LC Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the LC Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                         Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in LC
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

12

--------------------------------------------------------------------------------


 

(v)                         Cash-Collateral.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, Cash-Collateralize the LC Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 1.8(d).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Agent and the LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit to be held by the Lenders in the
correct Percentage in accordance with the Commitments (without giving effect to
Section 1.8(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, the LC Issuer shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

(d)                                 Cash-Collateral.  (i)  At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Agent or the LC Issuer (with a copy to the Agent) or such
later period as set forth in such written request,  the Borrower shall
Cash-Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 1.8(a)(iv)) and any
Cash-Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(ii)                          Grant of Security Interest.  The Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to Agent, for the benefit of the LC Issuer, and agrees to maintain, a
first priority security interest in all such Cash-Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (iii) below.  If at any time the
Agent determines that Cash-Collateral is subject to any right or claim of any
Person other than the Agent and the LC Issuer as herein provided, or that the
total amount of such Cash-Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Agent, pay or provide to the
Agent additional Cash-Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash-Collateral provided by the
Defaulting Lender).

 

(iii)                           Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash-Collateral provided under this
Section 1.8 in respect of Letters of Credit shall be applied to the satisfaction
of the Defaulting Lender’s obligation to fund

 

13

--------------------------------------------------------------------------------


 

participations in respect of LC Obligations (including, as to Cash-Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash-Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(iv)                         Termination of Requirement.  Cash-Collateral (or
the appropriate portion thereof) provided to reduce the LC Issuer’s Fronting
Exposure shall no longer be required to be held as Cash-Collateral pursuant to
this Section 1.8 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Agent and the LC Issuer
that there exists excess Cash-Collateral; provided that, subject to this
Section 1.8 the Person providing Cash-Collateral and the LC Issuer may agree
that Cash-Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash-Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Transaction Documents.

 

ARTICLE II

 

PAYMENTS AND COLLECTIONS

 

Section 2.1.                   Payments of Recourse Obligations.  The Borrower
hereby promises to pay the following (collectively, the “Recourse Obligations”):

 

(a)                        all amounts due and owing under Section 1.3 or
Section 1.4 on the dates specified therein or in order to cure a Borrowing Base
Deficiency within two (2) Business Days of knowledge of an Authorized Officer of
the Borrower or notice from Agent or a Lender of the occurrence thereof;

 

(b)                         the fees set forth in the Agent Fee Letter and the
Fee Letter on the dates specified therein;

 

(c)                         all accrued and unpaid Interest on the Loans
accruing Interest at the Alternate Base Rate or the Default Rate on each
Settlement Date applicable thereto;

 

(d)                         all accrued and unpaid Interest on the Loans
accruing Interest at the LIBO Rate on the last day of each Interest Period
applicable thereto;

 

(e)                         all LC Amounts and LC Obligations; and

 

(f)                        all Broken Funding Costs and Indemnified Amounts upon
demand.

 

Section 2.2.                   Collections Prior to the Facility Termination
Date.  (a) Prior to the Facility Termination Date, any Deemed Collections and
any Collections received by the Servicer shall be set aside in the Master
Collection Accounts and held in trust by the Servicer for the payment of any
accrued and unpaid Recourse Obligations as provided in this Section 2.2.  Any
Collections

 

14

--------------------------------------------------------------------------------


 

not required to be set aside pursuant to the foregoing sentence may be
distributed prior to the next Settlement Date to the Servicer in respect of the
Servicing Fee or to the Borrower for purposes of purchasing new Receivables
pursuant to the Receivables Sale Agreement or paying down the Subordinated Notes
or, to the extent that the aggregate amount in the Master Collection Accounts
available for distribution on any day exceeds the sum of (i) the purchase price
of the Receivables to then be purchased under the Receivables Sale Agreement,
(ii) the amounts outstanding and payable under the Subordinated Notes and
(iii) any other Recourse Obligations payable on or prior to the next scheduled
Settlement Date, such excess amount may be distributed by the Borrower to its
equity holders in accordance with the terms of the Borrower’s limited liability
company agreement so long as a Borrowing Base Deficiency will not result from
such proposed distribution.

 

(b)                                  On each Settlement Date and, with respect
to clause “first” and “fourth” below, on the last day of each Interest Period
for a LIBO Loan and on the date any prepayment of the Advances Outstanding
and/or Cash-Collateralization of the LC Obligations is required pursuant to
Section 1.3 hereof, prior to the Facility Termination Date, the Servicer shall
apply the amounts set aside in the Master Collection Accounts that are not
permitted to be distributed to the Borrower under Section 2.2(a) (if not
previously paid in accordance with Section 2.1) in the order specified below:

 

first, ratably to each Lender towards the payment of all accrued and unpaid
Interest and Broken Funding Costs (if any) that are then due and owing to such
Lender;

 

second, to the extent funds are available therefor after payment of clause
first, to the Servicer, the accrued and unpaid Servicing Fee;

 

third, to the extent funds are available therefor after payment of clauses first
and second, ratably to each Lender towards the payment of all accrued and unpaid
fees under the Fee Letter (if any) that are then due and owing to such Lender;

 

fourth, to the extent funds are available therefor after payment of clauses
first through third, if required under Section 1.3 or Section 1.4 or in order to
avoid an Amortization Event or Unmatured Amortization Event under
Section 9.1(o), (i) first, to each Lender toward the ratable reduction of the
Aggregate Loan Amount; provided, that such application shall be made to such
Loans as will, and otherwise in a manner reasonably calculated to, minimize the
Borrower’s liability for Broken Funding Costs as a result of such application of
such funds in reduction of the Aggregate Loan Amount, and (ii) second, to the
Letter of Credit Collateral Account to Cash-Collateralize the LC Obligations
(which shall reduce the Aggregate Credit Exposure);

 

fifth, to the extent funds are available therefor after payment of clauses first
through fourth, to the Secured Parties for the ratable payment of all other
unpaid Recourse Obligations, if any, that are then due and owing to such Secured
Parties; and

 

sixth, to the extent funds are available therefor after payment of clauses first
through fifth, the balance, if any, to the Borrower or otherwise in accordance
with the

 

15

--------------------------------------------------------------------------------


 

Borrower’s instructions, provided, however, that if any event has occurred and
is continuing that would constitute an Amortization Event, Unmatured
Amortization Event, Unmatured Servicer Termination Event or a Servicer
Termination Event, any funds available to be applied pursuant to this clause
sixth shall be retained in the Master Collection Accounts (unless otherwise
consented to in writing by the Agent) until (i) such time as the event that
would constitute an Amortization Event, Unmatured Amortization Event, Unmatured
Servicer Termination Event or Servicer Termination Event has been cured or
waived in accordance with the terms of this Agreement, at which time such
amounts shall be paid to the Borrower or (ii) the Agent has declared the
Facility Termination Date, at which time such amounts shall be applied in
accordance with Section 2.3.

 

(c)                                  In the event that a Collection Notice has
been delivered pursuant to any Collection Account Agreement, all amounts
received in any Collection Account shall, at the sole discretion of the Agent or
at the direction of the Majority Lenders, either (i) be retained in such
Collection Account or other account of the Agent for such day, Interest Period
or part thereof and applied on the next following Settlement Date or the last
day of any Interest Period occurring prior to the next following Settlement Date
in accordance with the terms of this Agreement until the Advances Outstanding
and all other amounts owing hereunder are paid in full and all LC Obligations
have been Cash-Collateralized in full, or (ii) be released to the Borrower and
applied in accordance with the terms of this Agreement.

 

Section 2.3.                   Application of Collections After the Facility
Termination Date.  (a) On the Facility Termination Date and on each day
thereafter, the Servicer shall set aside and hold in trust, for the benefit of
the Secured Parties, all Collections received on each such day.  On and after
the Facility Termination Date, the Servicer shall, on each Settlement Date and
on each other Business Day specified by the Agent remit to the Agent’s Account
the amounts set aside pursuant to the preceding sentence.  The Agent shall apply
such amounts on each Settlement Date, and, with respect to clause “second” and
“fifth” below, on the last day of each Interest Period for a LIBO Loan, and on
each other Business Day it so chooses in the order specified below:

 

first, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,

 

second, to the extent funds are available therefor after payment of clause
first, ratably to each Lender toward the payment of all accrued and unpaid
Interest and Broken Funding Costs payable to such Lender,

 

third, to the extent funds are available therefor after payment of clauses first
and second, to the Servicer, the accrued and unpaid Servicing Fee,

 

fourth, to the extent funds are available therefor after payment of clauses
first through third, ratably to each Lender toward the payment of all accrued
and unpaid fees under the Fee Letter payable to such Lender,

 

16

--------------------------------------------------------------------------------


 

fifth, to the extent funds are available therefor after payment of clauses first
through fourth, (i) first, to the Lenders toward the ratable reduction of the
Aggregate Loan Amount; provided, that such application shall be made to such
Loans as will, and otherwise in a manner reasonably calculated to, minimize the
Borrower’s liability for Broken Funding Costs as a result of such application of
such funds in reduction of the Aggregate Loan Amount, and (ii) second, to the
Letter of Credit Collateral Account an amount equal to the LC Fee Expectation at
such time plus the amount necessary to Cash-Collateralize the LC Obligations
(which shall reduce the Aggregate Credit Exposure),

 

sixth, to the extent funds are available therefor after payment of clauses first
through fifth, to the Secured Parties toward the ratable payment of all other
Aggregate Unpaids payable to such Secured Parties, and

 

seventh, to the extent funds are available therefor after payment of clauses
first through sixth, to the Borrower.

 

Section 2.4.                   Payment Rescission.  No payment of any of the
Aggregate Unpaids shall be considered paid or applied hereunder to the extent
that, at any time, all or any portion of such payment or application is
rescinded by application of law or judicial authority, or must otherwise be
returned or refunded for any reason.  The Borrower shall remain obligated for
the amount of any payment or application so rescinded, returned or refunded, and
shall promptly pay to the Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus
interest thereon at the Default Rate from the date of any such rescission,
return or refunding.

 

Section 2.5.                   Clean Up Call; Release of Security Interests. 
(a) The Servicer (so long as the Servicer is an Affiliate of the Borrower) shall
have the right (after providing written notice to the Agent in accordance with
the Required Notice Period), at any time following the reduction of the
Aggregate Credit Exposure to a level that is less than 10.0% of the highest
Aggregate Credit Exposure during the term of this Agreement, to purchase all of
the remaining Purchased Receivables from the Borrower for the fair and
reasonably equivalent value thereof, but in no event shall the amount paid
pursuant to any such purchase be less than the Aggregate Unpaids through the
date of such purchase, provided, however, that any portion of the Aggregate
Unpaids consisting of unpaid accrued Interest shall only be paid on such date if
so requested by the Agent, on behalf of the Lenders, in its sole discretion,
otherwise such Interest shall be payable on the next occurring Settlement Date. 
Such payment shall be payable in immediately available funds to the Agent’s
Account.  Upon such prepayment, the Agent shall release any Adverse Claim on
such Receivables, Related Security and Collections with respect thereto created
by the Agent.  Such release shall be without representation, warranty or
recourse of any kind by, on the part of, or against the Lenders or the Agent.

 

(b)                     On the Final Payout Date, the Agent on behalf of the
Secured Parties shall be considered to have released, free and clear of any
Adverse Claim created by the Agent (but otherwise shall be without
representation, warranty or recourse of any kind by, on the part of, or against
the Secured Parties or the Agent) to the Borrower the Agent’s (on behalf of the
Secured Parties) security interest in the Purchased Receivables, Related
Security and Collections with

 

17

--------------------------------------------------------------------------------


 

respect thereto and shall at the request, and sole cost and expense, of the
Borrower, execute and deliver to the Borrower, all such documents or instruments
as are necessary to terminate the Agent’s security interest on behalf of the
Secured Parties in the Purchased Receivables, Related Security and Collections
with respect thereto.

 

Section 2.6.                   Application of Cash Collateral.  (a)  Upon the
making of any LC Advance, the LC Issuer shall first seek to withdraw funds from
the Letter of Credit Collateral Account as required under
Section 1.6(d)(i) above and apply the amount so withdrawn against the LC Amounts
resulting from such LC Advance, and any remaining Unreimbursed LC Amount shall
be repaid pursuant to Section 1.6(d)(ii).

 

(b)                     If on any Settlement Date prior to the Facility
Termination Date, the balance of funds in the Letter of Credit Collateral
Account exceeds the aggregate Cash-Collateral Amount for all outstanding LC
Obligations, unless an Amortization Event, Servicer Termination Event, Unmatured
Amortization Event or Unmatured Servicer Termination Event shall exist and be
continuing, the LC Issuer shall release and pay the excess funds to the
Borrower, including to make a payment to the applicable Originator in connection
with a LC Reduction Amount.

 

(c)                     If on any Settlement Date on or after the Facility
Termination Date, the balance of funds in the Letter of Credit Collateral
Account exceeds the aggregate Cash-Collateral Amount for all outstanding LC
Obligations and the LC Fee Expectation, the LC Issuer shall deposit such excess
funds into the Master Collection Accounts to be applied pursuant to Section 2.3
hereof.

 

ARTICLE III

 

[RESERVED]

 

ARTICLE IV

 

LOANS

 

Section 4.1.                   Loans.  Prior to the occurrence of an
Amortization Event, the outstanding principal amount of each Loan shall accrue
Interest for each day during the related Interest Period at either the LIBO Rate
or the Alternate Base Rate, as applicable, in accordance with the terms and
conditions hereof.  Until the Borrower gives the required notice to the Agent of
another Interest Rate in accordance with Section 4.3, the initial Interest Rate
for any Loan shall be the LIBO Rate (unless the Default Rate is then
applicable).

 

Section 4.2.                   Interest Payments.  On each Settlement Date, the
Borrower shall pay to the Agent (for the benefit of the Lenders) an aggregate
amount equal to the accrued and unpaid Interest on each Loan for the entire
Interest Period of each Loan in accordance with Article II.

 

Section 4.3.                   Loan Interest Rates.  At the date of each
borrowing of a Loan and at the commencement of each Interest Period (with the
required prior notice described in this Section 4), the Borrower may select the
LIBO Rate (subject to Section 4.4 below) or the Alternate Base

 

18

--------------------------------------------------------------------------------


 

Rate as the Interest Rate applicable for each Loan during such Interest Period. 
The Borrower shall by 12:00 noon (Pittsburgh, Pennsylvania time): (a) at least
three (3) Business Days prior to the commencement of any Interest Period with
respect to which the LIBO Rate is being requested as a new Interest Rate and
(b) at least one (1) Business Day prior to the commencement of any Interest
Period with respect to which the Alternate Base Rate is being requested as a new
Interest Rate, give the Agent irrevocable notice of the new Interest Rate for
the Loan associated with such new Interest Period and the duration of such
Interest Period.

 

Section 4.4.                   Suspension of the LIBO Rate.  (a) If any Lender
notifies the Agent that it has determined that funding its Loans at a LIBO Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Loan at
such LIBO Rate are not available or (ii) such LIBO Rate does not accurately
reflect the cost of acquiring or maintaining a Loan at such LIBO Rate, then the
Agent will promptly notify the Borrower Parties and the Agent shall suspend the
availability of such LIBO Rate and require the Borrower to select the Alternate
Base Rate for any Loans accruing Interest at such LIBO Rate; provided, however,
the failure to so notify any Borrower Party shall not result in the
non-suspension of the availability of such LIBO Rate.

 

(b)                     Upon the occurrence of any event giving rise to the
operation of Section 4.4(a) with respect to any Lender, such Lender will, if
requested by the Borrower, to the extent permissible under applicable law,
endeavor in good faith to change the funding office at which it books its
ratable share of any Loan accruing Interest at a LIBO Rate hereunder if such
change would make it lawful for such Lender to fund such Loan at a LIBO Rate;
provided, however, that such change may be made in such manner that such Lender,
in its sole and reasonable determination, suffers no unreimbursed cost or
expense or any disadvantage whatsoever.

 

Section 4.5.                   Default Rate.  From and after the occurrence of
an Event of Default, all Loans shall accrue Interest at the Default Rate.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1.                   Representations and Warranties of the Borrower
Parties.  Each Borrower Party hereby represents and warrants to the Agent, the
Lenders and the LC Issuer, as to itself, as of the date hereof and as of the
date of each Credit Extension that:

 

(a)                        Existence and Power.  Such Borrower Party’s
jurisdiction of organization is correctly set forth in the preamble to this
Agreement and such jurisdiction is its sole jurisdiction of organization.  Such
Borrower Party is duly organized under the laws of its jurisdiction of
organization and is a “registered organization” as defined in the UCC in effect
in such jurisdiction.  Such Borrower Party is validly existing and in good
standing under the laws of its jurisdiction of organization and no other state
or jurisdiction, and such jurisdiction is either Delaware or a jurisdiction that
is required to maintain a public record showing the organization to have been
organized.  Such Borrower Party is duly

 

19

--------------------------------------------------------------------------------


 

qualified to do business and is in good standing as a foreign entity, and has
and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                         Power and Authority; Due Authorization, Execution
and Delivery.  The execution and delivery by such Borrower Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder and, in the case of the
Borrower, the Borrower’s use of the proceeds of Loans made hereunder, are within
its entity power and authority and have been duly authorized by all necessary
entity action on its part.  This Agreement and each other Transaction Document
to which such Borrower Party is a party has been duly executed and delivered by
such Borrower Party.

 

(c)                         No Conflict.  The execution and delivery by such
Borrower Party of this Agreement and each other Transaction Document to which it
is a party, and the performance of its obligations hereunder and thereunder do
not contravene or violate (i) its organizational documents, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Borrower Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(d)                         Governmental Authorization.  Other than the filing
of the financing statements required hereunder, no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Borrower
Party of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.

 

(e)                         Actions, Suits.  There are no actions, suits or
proceedings pending, or to the best of such Borrower Party’s knowledge,
threatened, against it, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.  Such Borrower Party is not in default with respect to any order
of any court, arbitrator or governmental body which default could reasonably be
expected to have a Material Adverse Effect.

 

(f)                        Binding Effect.  This Agreement and each other
Transaction Document to which such Borrower Party is a party constitute the
legal, valid and binding obligations of such Borrower Party enforceable against
such Borrower Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights

 

20

--------------------------------------------------------------------------------


 

generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(g)                          Accuracy of Information.  All information (other
than any projection or other forward-looking information) heretofore furnished
by such Borrower Party or any of its Affiliates to the Agent, the LC Issuer or
any Lender for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information (other than any projection or other forward-looking
information) hereafter furnished by such Borrower Party or any of its Affiliates
to the Agent, the LC Issuer or any Lender will be, true and accurate in every
material respect on the date such information is stated or certified (unless
such representations and warranties are made as of an earlier date) and does not
and will not contain any material misstatement of fact.

 

(h)                         Use of Proceeds.  No proceeds of any Loan or Letter
of Credit hereunder will be used by such Borrower Party (i) for a purpose that
violates, or would be inconsistent with, (A) Section 7.2(e) of this Agreement or
(B) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended other than the repurchase of equity securities of the
Parent so long as such repurchase does not violate Sections 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.  No proceeds of any Loan or Letter
of Credit hereunder will be used by such Borrower Party (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation in any material
respect of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation in any material respect of any applicable Sanctions.

 

(i)                          Good Title.  The Borrower is (i) the legal and
beneficial owner of the Purchased Receivables and (ii) is the legal and
beneficial owner of the Related Security with respect thereto, free and clear of
any Adverse Claim, except as created by the Transaction Documents.  There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Borrower’s ownership interest in each Purchased
Receivable and all other items of Collateral in which an interest therein may be
perfected by the filing of a financing statement under Article 9 of the UCC and
proceeds of the foregoing.

 

(j)                         Perfection.  This Agreement is effective to create a
valid security interest in favor of the Agent for the benefit of the Secured
Parties in the Pledged Assets and a valid security interest in favor of the
Agent for the benefit of the LC Issuer in the Letter of Credit Collateral to
secure payment of the Aggregate Unpaids, free and clear of any Adverse Claim
except as created by the Transaction Documents.  There have been duly filed all
financing statements or other similar instruments or documents necessary under
the applicable UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Agent’s (on behalf of the Secured Parties) security interest in the
Purchased Receivables

 

21

--------------------------------------------------------------------------------


 

and the Letter of Credit Collateral, and all other items of Collateral in which
a security interest therein may be perfected by the filing of a financing
statement under Article 9 of the applicable UCC and the proceeds of the
foregoing.  Such Borrower Party’s jurisdiction of organization is a jurisdiction
whose law generally requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.

 

(k)                         Places of Business and Locations of Records.  The
jurisdiction of organization, principal places of business and chief executive
office of such Borrower Party and the offices where it keeps all of its Records
are located at the address(es) listed on Exhibit III or such other locations of
which the Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 13.3(a) has been taken and
completed.  The Borrower’s Federal Employer Identification Number is correctly
set forth on Exhibit III.

 

(l)                          Collections.  The conditions and requirements set
forth in subclauses (i), (ii), (iii) and (iv) of Section 7.1(j) and Section 8.2
have at all times since the Restatement Date, been satisfied and duly
performed.  The conditions and requirements set forth in subclause (v) of
Section 7.1(j) have been satisfied from and after the Restatement Date.  The
names and addresses of all Collection Banks, together with the account numbers
of the Collection Accounts at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV (as the same may be updated
from time to time in accordance with Section 7.1(m) hereof).  The names and
addresses of all Segregated Account Banks, together with the account numbers of
the Segregated Accounts at each Segregated Account Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV (as the same may be updated
from time to time in accordance with Section 7.1(m) hereof).  The Borrower has
not granted any Person, other than the Agent as contemplated by this Agreement,
dominion and control of any Lock-Box, Segregated Account or Collection Account,
or the right to take dominion and control of any such Lock-Box, Segregated
Account or Collection Account at a future time or upon the occurrence of a
future event.

 

(m)                        Material Adverse Effect.  (i) The Servicer represents
and warrants that since December 31, 2016, no event has occurred that would have
a material adverse effect on the financial condition or operations of the
Servicer and its Subsidiaries taken as a whole or the ability of the Servicer to
perform its obligations under this Agreement, and (ii) the Borrower represents
and warrants that since the Restatement Date, no event has occurred that would
have a material adverse effect on (A) the financial condition or operations of
the Borrower, (B) the ability of the Borrower to perform its obligations under
the Transaction Documents, or (C) the collectibility of the Purchased
Receivables generally or any material portion of the Purchased Receivables, in
the case of both (i) and (ii), other than any events or matters relating to
multi-employer pension contingencies, of the type disclosed and discussed in the
Parent’s Annual Report on Form 10-K for the year ended December 31, 2016 as
filed with the SEC.

 

22

--------------------------------------------------------------------------------


 

(n)                         Names.  The name in which the Borrower has executed
this Agreement is identical to the name of the Borrower as indicated on the
public record of its state of organization which shows the Borrower to have been
organized.  In the past five (5) years, the Borrower has not used any entity
names, trade names or assumed names other than the name in which it has executed
this Agreement and ABF Freight Funding LLC.

 

(o)                         Ownership of the Borrower.  The Parent owns,
directly or indirectly, 100% of the equity member interests of the Borrower.

 

(p)                         Not an Investment Company.  Such Borrower Party is
not an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or any successor statute.

 

(q)                         Compliance with Law.  Such Borrower Party has
complied in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
including, without limitation, all Anti-Corruption Laws and applicable
Sanctions, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.  Each Purchased Receivable, together
with the Contract related thereto, does not contravene any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

 

(r)                         Compliance with Credit and Collection Policies. 
Such Borrower Party has complied in all material respects with the Credit and
Collection Policies with regard to each Purchased Receivable and the related
Contract, and has not made any material change to the Credit and Collection
Policies, except such material change as to which the Agent has been notified in
accordance with Section 7.1(a)(vii).

 

(s)                         Payments to Originator.  With respect to each
Purchased Receivable transferred to the Borrower under the Receivables Sale
Agreement, the Borrower has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt.  No transfer by an Originator of any Purchased
Receivable under the Receivables Sale Agreement is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

 

(t)                         Enforceability of Contracts.  Each Contract with
respect to each Purchased Receivable is effective to create, and has created, a
legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Purchased Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting

 

23

--------------------------------------------------------------------------------


 

creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(u)                         Eligible Receivables.  Each Receivable included in
the Net Pool Balance as an Eligible Receivable on the date of any Monthly Report
or Weekly Report was an Eligible Receivable on such date.

 

(v)                         Facility Limit and Maximum Loan Amount.  Immediately
after giving effect to each Credit Extension hereunder, the Aggregate Credit
Exposure is less than or equal to the lesser of (i) the Facility Limit and
(ii) the Net Pool Balance minus the Required Reserve.

 

(w)                          Accounting.  The Borrower Parties will treat the
transfer of the Purchased Receivables to the Borrower pursuant to the
Receivables Sale Agreement as an absolute conveyance and true sale on their
respective books and records; provided that, the notes to the consolidated
financial statements of the Parent and its consolidated Subsidiaries will
disclose that the Purchased Receivables have been purchased by the Borrower in
transactions contemplated by this Agreement and the Receivables Sale Agreement.

 

(x)                         Separateness.  From the date of the formation of the
Borrower, the Borrower has complied with all provisions of
Section 7.1(i) applicable to it.

 

(y)                         Anti-Corruption Laws; Sanctions; Anti-Terrorism
Laws.  (i)  Each Borrower Party and their respective officers and employees and
to such Borrower Party’s knowledge its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of the Borrower Parties nor, to the knowledge of each Borrower Party, any
of its directors, officers or employees, is a Sanctioned Person.  No Loan or
Letter of Credit, use of the proceeds of any Loan or Letter of Credit or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions in any material respect.

 

(ii)                          Neither the making of the Loans hereunder nor the
use of the proceeds thereof will violate the PATRIOT Act, the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or successor
statute thereto.  Each Borrower Party is in compliance in all material respects
with the PATRIOT Act.

 

ARTICLE VI

 

CONDITIONS OF CREDIT EXTENSIONS

 

Section 6.1.                   Conditions Precedent to Amendment and
Restatement.  The amendment and restatement of the Existing Loan Agreement on
the terms and conditions set forth herein is subject to the conditions precedent
that (a) the Agent shall have received on or before the Restatement Date the
documents listed on Schedule A and (b) the Agent shall have received all

 

24

--------------------------------------------------------------------------------


 

fees and expenses required to be paid on such date pursuant to the terms of this
Agreement, the Agent Fee Letter and the Fee Letter.

 

Section 6.2.                   Conditions Precedent to All Credit Extensions. 
The obligation of each Lender to make the initial Loan under this Agreement and
each subsequent Loan and the LC Issuer to issue the initial Letter of Credit and
each subsequent Letter of Credit are subject to the following further conditions
precedent: (a) the Servicer shall have delivered to the Agent on or prior to the
date of such Loan, in form and substance satisfactory to the Agent, all Monthly
Reports as and when due under Section 8.5, (b) upon the Agent’s request, the
Servicer shall have delivered to the Agent at least three (3) days prior to such
Loan an interim Monthly Report showing the amount of Eligible Receivables;
(c) the Agent shall have received such other approvals, opinions or documents as
it may reasonably request and (d) on each Borrowing Date and each date of a
Letter of Credit Request, the following statements shall be true (and acceptance
of the proceeds of such Loan or issuance of such Letter of Credit shall be
deemed a representation and warranty by the Borrower that such statements are
then true):

 

(i)                          the representations and warranties set forth in
Section 5.1 are true and correct in all material respects (unless such
representation and warranty is already qualified as to materiality) on and as of
the date of such Credit Extension as though made on and as of such date of such
Credit Extension, except to the extent such representations and warranties are
expressly limited to an earlier date;

 

(ii)                          no event has occurred and is continuing, or would
result from such Credit Extension, that will constitute an Amortization Event or
a Servicer Termination Event and no event has occurred and is continuing, or
would result from such Credit Extension, that would constitute an Unmatured
Amortization Event;

 

(iii)                           the Facility Termination Date shall not have
occurred;

 

(iv)                         the Credit Exposure of such Lender, if applicable,
does not exceed its Commitment; and

 

(v)                         the Aggregate Credit Exposure does not exceed the
lesser of (i) the Facility Limit in effect on such Borrowing Date or date of
such Letter of Credit Request and (ii) the Net Pool Balance less the Required
Reserve.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1.                   Affirmative Covenants of the Borrower Parties. 
Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Borrower
Party hereby covenants, as to itself, as set forth below:

 

25

--------------------------------------------------------------------------------


 

(a)                        Financial Reporting.  Such Borrower Party will
maintain, for itself and each of its Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Agent:

 

(i)                          Annual Reporting.  Within 90 days after the close
of each of its fiscal years, audited, unqualified consolidated financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for the Parent and its
consolidated subsidiaries for such fiscal year certified in a manner acceptable
to the Agent by Ernst & Young LLP, independent public accountants, or any other
independent public accountants of recognized national standing.

 

(ii)                          Quarterly Reporting.  Within 45 days after the
close of the first three (3) quarterly periods of each of its respective fiscal
years, the balance sheet and consolidated statements of income and a statement
of cash flows for the Parent and its consolidated subsidiaries for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its respective chief financial officer, principal accounting officer,
treasurer or corporate controller.

 

(iii)                           Compliance Certificate.  Together with the
financial statements required hereunder, a compliance certificate in
substantially the form of Exhibit V which shall include, without limitation,
calculations of the Adjusted Leverage Ratio for the most recently completed
fiscal quarter, which is signed by an Authorized Officer of the Parent, and
which is dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.

 

(iv)                         Shareholders Statements and Reports.  Promptly
after being mailed to the shareholders of the Parent copies of all financial
statements, reports and proxy statements so furnished to them.

 

(v)                         S.E.C. Filings.  Promptly after becoming publicly
available, copies of all registration statements and annual and quarterly
periodic reports which the Parent or any of its Subsidiaries files with the
SEC.  For so long as the Parent is subject to the periodic reporting obligations
of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, or
files any registration statement with the SEC by means of the SEC’s EDGAR
system, the Borrower Parties may comply with the covenants set forth in clauses
(i), (ii) and (v) by filing of such registration statements and its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q required by such act on
the SEC’s EDGAR system; provided, that one or more of the Borrower Parties shall
notify, or cause to be notified, the Agent promptly upon any such electronic
filing.

 

(vi)                         Copies of Notices.  Promptly upon its receipt of
any notice, request for consent, financial statements, certification, report or
other communication under or in connection with any Transaction Document from
any Person other than the Agent, the LC Issuer or a Lender, copies of the same.

 

26

--------------------------------------------------------------------------------


 

(vii)                          Change in Credit and Collection Policies.  At
least thirty (30) days prior to the effectiveness of any material change in or
material amendment to the Credit and Collection Policies, a copy or description,
as applicable, of the Credit and Collection Policies then in effect and a notice
(A) indicating such change or amendment, and (B) requesting the Agent’s consent
thereto.

 

(viii)                           Other Information.  Promptly, from time to
time, such other information, documents, records or reports relating to (A) the
financial condition or operations of such Borrower Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent,
for the benefit of the Lenders, under or as contemplated by this Agreement or
(B) the Receivables as the Agent may reasonably request.

 

(b)                         Notices.  Such Borrower Party will notify the Agent
in writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

 

(i)                          Amortization Events, Servicer Termination Event,
Unmatured Servicer Termination Events or Unmatured Amortization Events.  The
occurrence of each Amortization Event, Servicer Termination Event, Unmatured
Servicer Termination Event and each Unmatured Amortization Event, by a statement
of an Authorized Officer of such Borrower Party.

 

(ii)                          Judgments and Proceedings.  (A) The entry of any
judgment or decree against the Servicer or its Subsidiaries if the amount of
such judgment or decree then outstanding against the Servicer and its
Subsidiaries exceeds $20,000,000 after deducting (1) the amount with respect to
which the Servicer or any such Subsidiary, as the case may be, is insured and
with respect to which the insurer has not disclaimed responsibility in writing,
and (2) the amount for which the Servicer or any such Subsidiary is otherwise
indemnified if the terms of such indemnification are satisfactory in the
reasonable discretion of the Agent, and (B) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (C) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Borrower.

 

(iii)                           Material Adverse Effect.  The occurrence of any
event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(iv)                         Termination Date.  The occurrence of the
“Termination Date” under and as defined in the Receivables Sale Agreement.

 

(v)                         Defaults Under Other Agreements.  The occurrence of
a default or an event of default under any other financing arrangement pursuant
to which the Borrower is a debtor or an obligor; or the occurrence of a default
that could lead

 

27

--------------------------------------------------------------------------------


 

to an event of default or an event of default under any other financing
arrangement in a principal amount greater than or equal to $20,000,000 pursuant
to which the Servicer is a debtor or an obligor.

 

(vi)                         Notices under Receivables Sale Agreement.  Copies
of all notices delivered under the Receivables Sale Agreement.

 

(vii)                          Appointment and Removal of Independent Manager.  
The decision to appoint a new Manager of the Borrower as the “Independent
Manager” for purposes of this Agreement, such notice to be issued not less than
ten (10) days prior to the effective date of such appointment and to certify
that the designated Person satisfies the criteria set forth in the definition
herein of “Independent Manager.”  The Borrower shall not appoint a new Manager
as the Independent Manager without first confirming such proposed new
Independent Manager is acceptable to the Agent as evidenced in a writing
executed by the Agent, which consent shall not be unreasonably withheld.

 

(c)                         Compliance with Laws and Preservation of Existence. 
Such Borrower Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, including, without limitation, all Anti-Corruption Laws and
applicable Sanctions, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.  Such Borrower Party will
preserve and maintain its entity existence, rights, franchises and privileges in
the jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.

 

(d)                         Audits.  In addition to information that may be
required pursuant to Section 7.1(a)(viii), each Borrower Party will furnish to
the Agent from time to time such information with respect to it and the
Receivables as the Agent or any Lender may reasonably request.  Such Borrower
Party will, from time to time during regular business hours as requested by the
Agent upon reasonable notice and at the sole cost of such Borrower Party, permit
the Agent, or its agents or representatives (and shall cause each Originator to
permit the Agent or its agents or representatives):  (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Pledged Assets, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of such
Person for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Pledged Assets or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of the Borrower or the Servicer
having knowledge of such matters (each of the foregoing examinations and visits,
a “Review”).  A Review of each Borrower Party shall occur no less frequently
than annually.

 

28

--------------------------------------------------------------------------------


 

(e)                         Keeping and Marking of Records and Books.  (i) The
Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information, in each such case as reasonably necessary
or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable). 
The Servicer will (and will cause each Originator to) give the Agent notice of
any material change in the administrative and operating procedures referred to
in the previous sentence.

 

(ii)                          Such Borrower Party will (and will cause each
Originator to) on or prior to the date hereof, mark its master data processing
system and all accounts receivable reports generated thereby with a legend,
reasonably acceptable to the Agent, describing the Agent’s security interest in
the Pledged Assets.

 

(f)                        Compliance with Contracts and Credit and Collection
Policies.  Such Borrower Party will (and will cause each Originator to) timely
and fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Purchased Receivables, in each case to the same extent as though
such Contracts had not been transferred to the Agent and (ii) comply in all
material respects with the applicable Credit and Collection Policies in regard
to each Receivable and the related Contract.

 

(g)                          Performance and Enforcement of Receivables Sale
Agreement.  The Borrower will, and will require each Originator to, perform each
of their respective obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to the Borrower under the Receivables Sale Agreement.  The
Borrower will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent, as the Borrower’s assignee) under
the Receivables Sale Agreement as the Agent may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.

 

(h)                         Ownership.  The Borrower will (or will cause each
Originator to) take all necessary action to establish and maintain, irrevocably
in Borrower (i) legal and equitable title to the Purchased Receivables and the
Collections and (ii) all of each Originator’s right, title and interest in the
Related Security associated with the Purchased Receivables and the Letter of
Credit Collateral, in each case, free and clear of any Adverse Claims, other
than Adverse Claims in favor of the Agent, for the benefit of the Secured
Parties (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (for the
benefit of the Secured Parties)

 

29

--------------------------------------------------------------------------------


 

security interest in the Pledged Assets and the Letter of Credit Collateral and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Secured Parties as the Agent may reasonably
request); provided, however, that unless and until an Amortization Event, a
Servicer Termination Event, an Unmatured Servicer Termination Event or an
Unmatured Amortization Event has occurred, no Borrower Party shall be required
to take any actions to establish, maintain or perfect the Agent’s ownership
interest in the Related Security other than the filing of financing statements
under the UCC of all appropriate jurisdictions.

 

(i)                          Separate Identity.  The Borrower acknowledges that
the Agent, the LC Issuer and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
legal entity that is separate from each Originator.  Therefore, from and after
the date of execution and delivery of this Agreement, the Borrower shall take
all reasonable steps, including, without limitation, all steps that the Agent or
any Lender may from time to time reasonably request, to maintain the Borrower’s
identity as a separate legal entity and to make it manifest to third parties
that the Borrower is an entity with assets and liabilities distinct from those
of each Originator and any Affiliates thereof (other than the Borrower) and not
just a division of any Originator or any such Affiliate.  Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Borrower will:

 

(i)                          hold itself out to the public and conduct its own
business in its own name and require that all full-time employees of the
Borrower, if any, identify themselves as such and not as employees of any
Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
the Borrower’s employees);

 

(ii)                          compensate all employees, consultants and agents
directly, from the Borrower’s own funds, for services provided to the Borrower
by such employees, consultants and agents and, to the extent any employee,
consultant or agent of the Borrower is also an employee, consultant or agent of
any Originator or any Affiliate thereof, allocate the compensation of such
employee, consultant or agent between the Borrower and such Originator or such
Affiliate, as applicable, on a basis that reflects the services rendered to the
Borrower and such Originator or such Affiliate, as applicable;

 

(iii)                           maintain separate stationery, invoices, checks
and other business forms in its own name;

 

(iv)                         conduct all transactions with the Originators and
the Servicer (including, without limitation, any delegation of its obligations
hereunder to the Servicer) strictly on an arm’s-length basis, allocate fairly
and reasonably all overhead expenses (including, without limitation, telephone
and other utility charges) for items shared between the Borrower and the
Originators on the basis of actual use to the extent practicable and, to the
extent such allocation is not practicable, on a basis reasonably related to
actual use;

 

30

--------------------------------------------------------------------------------


 

(v)                         at all times have at least one Independent Manager;

 

(vi)                         observe all organizational formalities as a
distinct entity, and ensure that all entity actions relating to (A) the
selection, maintenance or replacement of the Independent Manager, (B) the
dissolution or liquidation of the Borrower or (C) the initiation of,
participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving the Borrower, are duly authorized
by all requisite entity action and, in the case of clauses (B) and (C), by all
members of the Borrower and the Independent Manager;

 

(vii)                          maintain the Borrower’s books and records
separate and distinct from those of any Originator and any Affiliate thereof and
otherwise in such a manner so that the assets of the Borrower are readily
identifiable as its own assets rather than assets of any Originator or any
Affiliate thereof;

 

(viii)                           prepare its financial statements separately
from those of each Originator and insure that any consolidated financial
statements of the Parent or any Affiliate thereof that include the Borrower and
that are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that the Borrower is a separate
legal entity and that its assets will be available only to satisfy the claims of
the creditors of the Borrower;

 

(ix)                         except as herein specifically otherwise provided,
maintain the funds and other assets of the Borrower separate from, and not
commingled with, those of any Originator or any Affiliate thereof and only
maintain bank accounts or other depository accounts to which the Borrower alone
is the account party, into which the Borrower alone makes deposits and from
which the Borrower alone (or the Agent hereunder) has the power to make
withdrawals;

 

(x)                         pay all of the Borrower’s operating expenses from
the Borrower’s own assets (except for certain payments by any Originator or
other Persons pursuant to allocation arrangements that comply with the
requirements of this Section 7.1(i)) and pay its own liabilities out of its own
funds;

 

(xi)                         operate its business and activities such that:  it
does not engage in any business or activity of any kind, or enter into any
transaction or indenture, mortgage, instrument, agreement, contract, lease or
other undertaking, other than the transactions contemplated and authorized by
this Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (A) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (B) the incurrence of obligations under this
Agreement, (C) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originators thereunder for
the purchase of Receivables from the Originators

 

31

--------------------------------------------------------------------------------


 

under the Receivables Sale Agreement, and (D) the incurrence of operating
expenses in the ordinary course of business of the type otherwise contemplated
by this Agreement;

 

(xii)                          maintain its organizational documents in
conformity with this Agreement, such that it does not amend, restate, supplement
or otherwise modify its Certificate of Formation or Limited Liability Company
Agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement;

 

(xiii)                           maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivables Sale
Agreement or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the Agent;

 

(xiv)                         maintain its entity separateness such that it does
not merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary other than with respect to the
merger effected February 1, 2015, of ABF Freight Funding LLC and ArcBest Funding
LLC;

 

(xv)                        refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness that
would cause the Required Capital Amount (as defined in the Receivables Sale
Agreement) to cease to be maintained;

 

(xvi)                         operate its business and activities such that it
(A) does not hold itself out as having agreed to guarantee or be obligated for
the debts of any Originator or any Affiliate thereof, (B) does not hold out its
credit as being available to satisfy the obligations of any Originator or any
Affiliate thereof and (C) has not pledged assets for the benefit of any
Originator or any Affiliate thereof, except as otherwise permitted under the
Transaction Documents;

 

(xvii)                          take such other actions as are necessary on its
part to ensure that the facts and assumptions set forth in the opinion issued by
Alston and Bird LLP as counsel for the Borrower, in connection with the Existing
Loan Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times; and

 

32

--------------------------------------------------------------------------------


 

(xviii)                          maintain its organizational documents in
conformity with this Agreement, such that its organizational documents, at all
times that this Agreement is in effect, provides for not less than ten
(10) days’ prior written notice to the Agent of the replacement or appointment
of any director that is to serve as an Independent Manager for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Borrower certify that the designated Person satisfied the
criteria set forth in the definition herein of Independent Manager and the
Agent’s written acknowledgement that in its reasonable judgment the designated
Person satisfies the criteria set forth in the definition herein of Independent
Manager.

 

(j)                         Collections.  Such Borrower Party will cause (i) all
Collections to be deposited into a Lock-Box, Segregated Account, or a Collection
Account, (ii) all proceeds from all Lock-Boxes, if any, to be directly deposited
into a Segregated Account or a Collection Account, (iii) all amounts in each
Segregated Account to be deposited into the Master Collection Accounts within
two (2) Business Days following receipt thereof, (iv) all amounts in each
Collection Account (other than the Master Collection Accounts) to be deposited
into the Master Collection Accounts within two (2) Business Days following
receipt thereof and (v) each Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect.  In the event any
payments relating to the Pledged Assets are remitted directly to any Borrower
Party, such Borrower Party will remit such payments (or will cause all such
payments to be remitted) directly to a Segregated Account or the Collection Bank
at which the Master Collection Accounts are maintained and deposited into such
Segregated Account or any Master Collection Account within two (2) Business Days
following receipt thereof, and, at all times prior to such remittance, such
Borrower Party will itself hold or, if applicable, will cause such payments to
be held in trust for the exclusive benefit of the Agent and the Lenders.  The
Borrower, an Originator or the Servicer will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement) of each Lock-Box
and each Segregated Account and shall not grant the right to take dominion and
control of any Lock-Box, Segregated Account or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.  The Borrower will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement and each
applicable Collection Account Agreement) of each Collection Account and shall
not grant the right to take dominion and control of any such Collection Account
at a future time or upon the occurrence of a future event to any Person, except
to the Agent as contemplated by this Agreement.

 

(k)                         Taxes.  Such Borrower Party will file all tax
returns and reports required by law to be filed by it and will promptly pay all
taxes and governmental charges at any time owing, except any such taxes which
are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.  The Borrower will pay when due any
taxes payable in connection with the Purchased Receivables, exclusive of taxes
on or measured by income or gross receipts of the Agent or any Lender.

 

33

--------------------------------------------------------------------------------


 

(l)                          Payment to the Originators.  With respect to any
Receivable purchased by the Borrower from an Originator, such sale shall be
effected under, and in compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to the applicable Originator in respect of the
purchase price for such Receivable.

 

(m)                        Updates to Exhibit IV.  In connection with each
Monthly Report delivered by the Servicer pursuant to Section 8.5 hereof, the
Servicer will provide the Agent with the account number and the name of the
corresponding Collection Bank, or Segregated Account Bank, as applicable, with
respect to each Lock-Box, Segregated Accounts or Collection Accounts that has
been opened, added or closed during the related Calculation Period, if any, and
an updated listing of the Collection Banks and Segregated Account Banks;
Lock-Boxes, Segregated Accounts and Collection Accounts in the form of
Exhibit IV to the extent applicable.

 

(n)                         Audit Results — Amendments to Transaction Documents.
 The parties hereto hereby agree to enter into negotiations to amend the
Transaction Documents from time to time as may be requested in good faith by the
Agent, on behalf of the Lenders, to address issues raised by the results of
Reviews or any other inspections that may be performed on the Borrower, the
Servicer and the Originators in accordance with the terms of the Transaction
Documents.  However, this agreement to enter into negotiations is not intended
to and does not create any binding agreement.

 

Section 7.2.                             Negative Covenants of the Borrower
Parties.  Until the date on which the Aggregate Unpaids have been indefeasibly
paid in full and this Agreement terminates in accordance with its terms, each
Borrower Party hereby covenants, as to itself, that:

 

(a)                        Change in Name, Jurisdiction of Organization.  Such
Borrower Party will not change (i) its name as it appears in official filings in
its jurisdiction of organization, (ii) its status as a “registered organization”
(within the meaning of any applicable enactment of the UCC), (iii) its
organizational identification number, if any, issued by its jurisdiction of
organization, or  (iv) its jurisdiction of organization unless it shall have: 
(A) given the Agent at least ten (10) days’ prior written notice thereof and
(B) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.

 

(b)                         Change in Collection Accounts; Instructions.  Except
as may be required by the Agent pursuant to Section 8.2(b), such Borrower Party
will not add or terminate any bank as a Collection Bank or any Collection
Account unless the Agent shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition or
termination and (ii) an executed Collection Account Agreement or an amendment
with respect to an existing Collection Account Agreement with respect to the new
Collection Account.  Except as may be required by or consented to by the Agent,
no Borrower Party will change any instructions that have been given to any
Segregated Account Bank or Collection Bank that cause amounts in each Segregated

 

34

--------------------------------------------------------------------------------


 

Account and Collection Account (other than the Master Collection Accounts) to be
deposited into the Master Collection Accounts as required by
Section 7.1(j) hereof.

 

(c)                         Modifications to Contracts and Credit and Collection
Policies.  Except as may be required in order for such Borrower Party to comply
with applicable law, such Borrower Party will not, and will not permit any
Originator to, make any material change or material amendment to the Credit and
Collection Policies unless, at least thirty (30) days prior to such material
change or material amendment, it has delivered to the Agent a copy or
description, as applicable, of the Credit and Collection Policies then in effect
and notice (i) indicating such proposed change or amendment, and (ii) requesting
the Agent’s consent thereto.  Except as provided in Section 8.2(d), the Servicer
will not, and will not permit any Originator to, extend, amend or otherwise
modify the terms of any Purchased Receivable which at any time is or has been an
Eligible Receivable or any Contract related thereto other than in accordance
with the Credit and Collection Policies.

 

(d)                         Sales, Liens.  The Borrower will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any valid and effective financing statement)
or with respect to, any of the Pledged Assets and the Letter of Credit
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Agent as provided for herein or in any Transaction Document), and the Borrower
will defend the right, title and interest of the Secured Parties in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under the Borrower or any Originator.

 

(e)                         Use of Proceeds.  The Borrower will not use the
proceeds of the Loans for any purpose other than (i) paying for Receivables and
Related Security under and in accordance with the Receivables Sale Agreement,
including without limitation, making payments on the Subordinated Notes to the
extent permitted hereunder and under the Receivables Sale Agreement, (ii) paying
its ordinary and necessary operating expenses when and as due, (iii) making
Restricted Junior Payments to the extent permitted under this Agreement,
(iv) paying the LC Reduction Amount pursuant to the Receivables Sale Agreement;
and (v) to reimburse the LC Issuer pursuant to Section 1.6(d)(ii).

 

(f)                        Termination Date Determination.  The Borrower will
not designate the Termination Date (as defined in the Receivables Sale
Agreement), or send any written notice to any Originator in respect thereof,
without the prior written consent of the Agent and the Majority Lenders, except
with respect to the occurrence of such Termination Date arising pursuant to
Section 6.2 of the Receivables Sale Agreement.

 

(g)                          Restricted Junior Payments.  The Borrower will not
make any Restricted Junior Payment if after giving effect thereto, the Adjusted
Leverage Ratio would be greater than the amount required pursuant to
Section 9.1(s) hereof.

 

35

--------------------------------------------------------------------------------


 

(h)                         Borrower Indebtedness.  The Borrower will not incur
or permit to exist any Indebtedness or liability on account of deposits except: 
(i) the Aggregate Unpaids, (ii) the Subordinated Notes (as defined in the
Receivables Sale Agreement), (iii) other current accounts payable arising in the
ordinary course of business and not overdue, (iv) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (v) the incurrence of obligations under this Agreement,
(vi) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originators thereunder for the purchase
of Receivables from the Originators under the Receivables Sale Agreement, and
(vii) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement.  The Borrower shall not hold
out its credit as available to satisfy the obligations of others, pledge its
assets for the benefit of any other entity, make loans or advances to any other
entity or acquire obligations or securities of its members.

 

(i)                          Prohibition on Additional Negative Pledges.  No
such Borrower Party will enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Pledged Assets except as contemplated
by the Transaction Documents, or otherwise prohibiting or restricting any
transaction contemplated hereby or by the other Transaction Documents, and no
such Borrower Party will enter into or assume any agreement creating any Adverse
Claim upon the Subordinated Notes.

 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION

 

Section 8.1.                             Designation of Servicer.  (a) The
servicing, administration and collection of the Purchased Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1.  Until the Agent gives notice to the Parent
(in accordance with this Section 8.1) of the designation of a new Servicer, the
Parent is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof.  The Agent may (with
the consent of the Majority Lenders) and shall (at the direction of the Majority
Lenders), upon the occurrence of an Unmatured Servicer Termination Event (other
than one arising as a result of a Voluntary Termination, unless another
Unmatured Servicer Termination Event occurs), designate as Servicer any Person
to succeed the Parent or any successor Servicer.

 

(b)                                  Without the prior written consent of the
Agent and the Majority Lenders, the Parent shall not be permitted to delegate
any of its duties or responsibilities as Servicer to any Person other than
(i) the Borrower, (ii) an Originator, and (iii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices.  Neither the Borrower nor any Originator shall be permitted
to further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by the Parent.  If at any time the Agent shall
designate as Servicer any Person other than the Parent, all duties and
responsibilities theretofore delegated by the Parent to the Borrower or any
Originator may, at the discretion of

 

36

--------------------------------------------------------------------------------


 

the Agent and the Majority Lenders, be terminated forthwith on notice given by
the Agent to the Parent and to the Borrower and the Originators.

 

(c)                                  Notwithstanding the foregoing subsection
(b): (i) the Parent shall be and remain primarily liable to the Agent, the LC
Issuer and the Lenders for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Agent, the LC Issuer and
the Lenders shall be entitled to deal exclusively with the Parent in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder.  The Agent, the LC Issuer and the Lenders shall not be required to
give notice, demand or other communication to any Person other than the Parent
in order for communication to the Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished.  The Parent, at all times that
it is the Servicer, shall be responsible for providing any sub-servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.

 

Section 8.2.                             Duties of Servicer.  (a) The Servicer
shall take or cause to be taken all such actions as may be reasonably necessary
or advisable to collect each Receivable from time to time, all in accordance
with applicable laws, rules and regulations, with reasonable care and diligence,
and in accordance with the Credit and Collection Policies.

 

(b)                                  The Servicer shall cause (i) all
Collections from all Lock-Boxes to be directly deposited into a Collection
Account, (ii) all amounts in each Segregated Account to be deposited into the
Master Collection Accounts within two (2) Business Days following such funds
becoming available to the party in whose name such Segregated Account is held,
(iii) all amounts in each Collection Account (other than the Master Collection
Accounts) to be deposited into the Master Collection Accounts within two
(2) Business Days following receipt thereof and (iv) each Collection Account to
be subject at all times to a Collection Account Agreement that is in full force
and effect.  In the case of any remittances received in any Lock-Box, Segregated
Account or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances. 
From and after the date the Agent delivers to any Collection Bank a Collection
Notice pursuant to Section 8.3, the Agent may request that the Servicer, and the
Servicer thereupon promptly shall instruct all Obligors with respect to the
Purchased Receivables, to remit all payments thereon to a new depositary account
specified by the Agent and, at all times thereafter, the Borrower and the
Servicer shall not deposit or otherwise credit, and shall not take any
affirmative action to permit or assist any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

 

(c)                                  The Servicer shall administer the
Collections in accordance with the procedures described herein and in
Article II.  The Servicer shall set aside and hold in trust for the account of
the Borrower and the Lenders their respective shares of the Collections in
accordance with Article II.  The Servicer shall, upon the request of the Agent
during the occurrence of an Unmatured Amortization Event, segregate, in a manner
acceptable to the Agent, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or the Borrower prior to the remittance thereof in accordance with
Article II.  If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence,

 

37

--------------------------------------------------------------------------------


 

the Servicer shall segregate and deposit with a bank designated by the Agent
such allocable share of Collections of Purchased Receivables set aside for the
Lenders on the first Business Day following receipt by the Servicer of such
Collections, duly endorsed or with duly executed instruments of transfer.

 

(d)                                  The Servicer may, in accordance with the
Credit and Collection Policies, extend the maturity of any Receivable or adjust
the Outstanding Balance of any Receivable as the Servicer determines to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Defaulted Receivable or limit the rights of the Agent
or the Lenders under this Agreement.  The Agent shall have the right to direct
the Servicer to commence or settle any legal action with respect to any
Receivable (whether or not such Receivable is a Defaulted or Delinquent
Receivable) of an Obligor which is an Obligor under any Defaulted or Delinquent
Receivable; provided, however, that the Servicer shall not be required to comply
with such direction if the Borrower determines, in its reasonable business
judgment, that it is preferable not to enforce or settle any Delinquent or
Defaulted Receivable, in which case such Defaulted or Delinquent Receivable
(and, at the option of the Agent, any other Receivable of such Obligor) shall be
treated as a Deemed Collection, and payment shall be made thereon in a manner
consistent with Section 1.4.

 

(e)                                  The Servicer shall hold in trust for the
Borrower and the Agent and the Lenders all Records that (i) evidence or relate
to the Purchased Receivables, the related Contracts (other than the Master
Contracts) and Related Security or (ii) are otherwise necessary or desirable to
collect the Purchased Receivables (other than the Master Contracts) and shall,
as soon as practicable upon demand of the Agent during the occurrence of an
Unmatured Servicer Termination Event or Unmatured Amortization Event, deliver or
make available to the Agent all such Records (other than any Record that
contains confidentiality provisions (except for Records as to which the related
Obligor has consented to such delivery) that cannot be satisfied by the
execution and delivery of a confidentiality agreement), at a place selected by
the Agent.  The Servicer shall, as soon as practicable following receipt thereof
turn over to the Borrower any cash collections or other cash proceeds received
with respect to Indebtedness owing to the Borrower not constituting Purchased
Receivables.  The Servicer shall, from time to time at the request of the Agent
or any Lender, furnish to the Lenders (promptly after any such request) a
calculation of the amounts set aside for the Lenders pursuant to Article II.

 

(f)                                  Any payment made by an Obligor that is not
specified by such Obligor to relate to a particular invoice or other obligation
of such Obligor to the applicable Originator or the Borrower, except as
otherwise required by contract or law and unless otherwise instructed by the
Agent, shall be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

 

Section 8.3.                             Collection Notices.  The Agent is
authorized at any time after the occurrence and during the continuance of an
Amortization Event to date and to deliver to the Collection Banks the Collection
Notices.  The Borrower hereby transfers to the Agent for the benefit of the
Lenders, effective when the Agent delivers such notice, the exclusive dominion

 

38

--------------------------------------------------------------------------------


 

and control of each Lock-Box and the Collection Accounts.  In case any
authorized signatory of the Borrower whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force.  The Borrower hereby authorizes the Agent, and agrees
that the Agent shall be entitled (a) at any time after delivery of the
Collection Notices, to endorse the Borrower’s name on checks and other
instruments representing Collections, (b) at any time after the occurrence of an
Amortization Event, to enforce the Purchased Receivables, the related Contracts
(other than any Master Contract which contains a prohibition against the
assignment thereof) and the Related Security, and (c) at any time after the
occurrence of an Amortization Event, to take such action as shall be necessary
or desirable to cause all cash, checks and other instruments constituting
Collections of Purchased Receivables to come into the possession of the Agent
rather than the Borrower.

 

Section 8.4.                             Responsibilities of the Borrower.
 Anything herein to the contrary notwithstanding, the exercise by the Agent, on
behalf of the Secured Parties, of the Agent’s rights hereunder shall not release
the Servicer, any Originator, or the Borrower from any of their duties or
obligations with respect to any Purchased Receivables or under the related
Contracts.  The Agent, the LC Issuer and the Lenders shall have no obligation or
liability with respect to any Receivables or related Contracts, nor shall any of
them be obligated to perform the obligations of the Borrower or any Originator
thereunder.

 

Section 8.5.                             Receivables Reports.  (a) Monthly.  The
Servicer shall prepare and forward to the Agent (i) on each Monthly Reporting
Date, a Monthly Report and an electronic file of the data contained therein, and
(ii) at such times as the Agent may request upon reasonable advance notice, a
listing by Obligor of all Purchased Receivables together with an aging of such
Receivables.

 

(b)                               Weekly.  Additionally, the Servicer may, but
shall not be required to, prepare and forward to the Agent a Weekly Report
showing calculations as of the end of each prior week on each Weekly Reporting
Date.

 

Section 8.6.                   Servicing Fee.  As compensation for the
Servicer’s servicing activities on their behalf, the Servicer shall be paid the
Servicing Fee in arrears on each Settlement Date out of Collections.

 

Section 8.7.                             Currency Conversion.  With respect to
Purchased Receivables denominated in Canadian Dollars, the Servicer shall
convert all Collections received in Canadian Dollars to U.S. Dollars at the
applicable Exchange Rate prior to deposit in a Collection Account.  Each
Exchange Rate notified by the Servicer to the Agent in a Monthly Report will be
determined by the Servicer in good faith.

 

Section 8.8.                             Limitation on Activities of Servicer in
Canada.  Notwithstanding anything contained herein or anything contained in any
other document delivered in connection herewith (except to the extent permitted
hereunder), the Servicer (including any other Person to whom the Servicer
delegates any of its responsibilities in accordance with Section 8.1 hereof)
shall not while acting in Canada, and shall not (and has no authority to)
delegate to any Person acting in

 

39

--------------------------------------------------------------------------------


 

Canada the authority to, or permit any such Person to, enter into contracts or
other agreements in the name of the Servicer, the Agent, the LC Issuer or any
Lender; and the Servicer (or any such delegate) is not permitted to (nor has
authority to) establish an office or other place of business of the Servicer in
Canada.  To the extent any responsibilities of any Person acting in Canada
(including for greater certainty a Servicer employee or servant) to whom the
Servicer has delegated responsibilities in respect of the Purchased Receivables,
the Related Security and the Collections hereunder or under any other
Transaction Document involve or require such Person to enter a contract or other
agreement in the name of the Seller, the Agent, any Lender or the LC Issuer,
such servicing responsibility shall be fulfilled solely by, or upon specific
approval of, the Servicer, and such Person is authorized to take such action or
give such approval, but only from a place of business outside Canada, and such
Person may not delegate such responsibility except upon the consent or the
direction of the Agent (and then only subject to these same restrictions). 
Nonetheless, a Person acting in Canada may engage in discussions with any
Obligor regarding such matters and negotiate the terms of any such arrangement
subject to the understanding that substantive and final approval of the terms
and execution of any such arrangement referred to in the preceding two sentences
may only be made by, or upon specific approval of, a Person not located in
Canada from a place of business outside Canada and authorized hereunder in
accordance with the foregoing and any such arrangement so negotiated by a Person
acting in Canada shall not be binding until such final approval is so provided
by such other Person.  For purposes hereof, but without limitation, a Person
shall be considered to be located in Canada if such Person is a resident of
Canada for purposes of the Income Tax Act (Canada) or has a permanent
establishment in Canada for purposes of the Canada-U.S. Income Tax Convention.

 

ARTICLE IX

 

AMORTIZATION EVENTS

 

Section 9.1.                             Amortization Events.  The occurrence of
any one or more of the following events shall constitute an Amortization Event:

 

(a)                        Any of the Borrower Parties shall fail to make any
payment or deposit required to be made by it under the Transaction Documents
when due and such failure shall continue for two (2) Business Days.

 

(b)                         (i) Any representation or warranty made by any of
the Borrower Parties in this Agreement or the Receivables Sale Agreement shall
prove to have been incorrect in any material respect (solely in cases where such
representation and warranty is not already qualified by materiality) or in any
respect (in all other cases) when made or deemed made, (ii) any information
contained in any Monthly Report or Weekly Report shall prove to have been
incorrect in any material respect when made, or (iii) any representation,
warranty, certification or statement (other than relating to projections or
other forward-looking information) made by any of the Borrower Parties in any
other Transaction Document or in any other document delivered pursuant hereto or
thereto (other than in a Monthly Report or Weekly Report) shall prove to have
been incorrect in any material respect when made or deemed made; provided, that
no such event shall constitute an Amortization Event if the Borrower shall have
timely paid to the Agent the

 

40

--------------------------------------------------------------------------------


 

Deemed Collection required to be paid as a result of such event in accordance
with Section 1.4.

 

(c)                         Any of the Borrower Parties shall fail to perform or
observe any covenant contained in Section 7.1(a) or (b), Section 7.2 or
Section 8.5 when required.

 

(d)                         Any of the Borrower Parties shall fail to perform or
observe any other covenant or agreement under any Transaction Documents (after
giving effect to all cure periods and notice requirements) and such failure
shall continue for fifteen (15) consecutive Business Days.

 

(e)                         Failure of the Borrower to pay any Indebtedness
(other than the Aggregate Unpaids) in excess of $10,000 when due or the default
by the Borrower in the performance of any term, provision or condition contained
in any agreement under which any such Indebtedness was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of the Borrower shall be declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.

 

(f)                        Failure of the Parent or any of its Subsidiaries
other than the Borrower to pay Indebtedness in excess of $20,000,000 in
aggregate principal amount (Indebtedness in such amount being referred to
hereinafter as “Material Indebtedness”) when due (after giving effect to any
applicable grace periods with respect thereto and whether or not such failure to
pay is waived); or the default by the Parent or any of its Subsidiaries other
than the Borrower in the performance of any term, provision or condition
contained in any agreement under which any Material Indebtedness was created or
is governed, the effect of which is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Parent or any
of its Subsidiaries other than the Borrower shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

 

(g)                          An Event of Bankruptcy shall occur with respect to
any Borrower Party or the Parent.

 

(h)                         As at the end of any Calculation Period (other than
any Special Calculation Period):

 

(i)                          the three-month rolling average Delinquency Ratio
shall be greater than or equal to 3.50%,

 

(ii)                          the three-month rolling average Default Ratio
shall be greater than or equal to 1.75%,

 

41

--------------------------------------------------------------------------------


 

(iii)                           the three-month rolling average Dilution Ratio
shall be greater than or equal to 3.50%, or

 

(iv)                         the Accounts Receivable Turnover Ratio shall be
less than 10.00.

 

(i)                               As at the end of any Special Calculation
Period:

 

(i)                          the three-month rolling average Delinquency Ratio
shall be greater than or equal to 4.00%,

 

(ii)                          the three-month rolling average Default Ratio
shall be greater than or equal to 2.00%,

 

(iii)                           the three-month rolling average Dilution Ratio
shall be greater than or equal to 5.50%, or

 

(iv)                         the Accounts Receivable Turnover Ratio shall be
less than 8.00.

 

(j)                         At any time during any CBA Liquidity Period, the
Parent shall have Available Liquidity of less than $50,000,000.

 

(k)                         A Change of Control shall occur.

 

(l)                          (i) One or more final judgments of a court of
competent jurisdiction for the payment of money in an aggregate amount of
$10,000 or more shall be entered against the Borrower or (ii) one or more final
judgments of a court of competent jurisdiction for the payment of money in an
amount in excess of $20,000,000, individually or in the aggregate, shall be
entered against the Parent or any of its Subsidiaries (other than the Borrower)
on claims not covered by insurance or as to which the insurance carrier has
denied its responsibility, and such judgment shall continue unsatisfied and in
effect for thirty (30) consecutive days without a stay of execution.

 

(m)                        The “Termination Date” under and as defined in the
Receivables Sale Agreement shall occur under the Receivables Sale Agreement with
respect to the last remaining Originator or all Originators shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to the Borrower under the Receivables
Sale Agreement.

 

(n)                         This Agreement shall terminate in whole or in part
(except in accordance with its terms), or shall cease to be effective or to be
the legally valid, binding and enforceable obligation of the Borrower, or any
Originator shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability, or the Agent for the
benefit of the Lenders shall cease to have a valid and perfected first priority
security interest in the Purchased Receivables and all other items of Collateral
in which an interest therein may be perfected by the filing of a financing
statement under Article 9 of the applicable UCC and the proceeds of the
foregoing.

 

42

--------------------------------------------------------------------------------


 

(o)                         On any day, the Aggregate Credit Exposure shall
exceed the Facility Limit or a Borrowing Base Deficiency shall exist, and such
event shall continue unremedied for two (2) Business Days after (i) notice has
been given to the Borrower by the Lenders, the LC Issuer or the Agent of such
occurrence or (ii) an Authorized Officer of the Borrower shall have knowledge
thereof.

 

(p)                         The Internal Revenue Service shall file notice of a
lien pursuant to Section 6323 of the Tax Code with regard to any of the
Purchased Receivables or the Related Security or the PBGC shall, file notice of
a lien pursuant to Section 4068 of ERISA with regard to any of the Purchased
Receivables or the Related Security, and any such lien shall not have been
released within the earlier to occur of (i) seven (7) days after the date of
such filing and (ii) the day on which the Agent becomes aware of such filing.

 

(q)                         The Borrower or any Subsidiary, or any member of its
Controlled Group, shall fail to pay by the final date on which any such payment
may be made without penalty or without attachment of liens on its assets an
amount or amounts aggregating in excess of $20,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA.

 

(r)                         Any event shall occur which has, or could be
reasonably expected to have a Material Adverse Effect (excluding any events or
matters, including, without limitation, multi-employer pension contingencies of
the type disclosed and discussed in the Parent’s Annual Report on Form 10-K for
the year ended December 31, 2016 as filed with the SEC).

 

(s)                         The Adjusted Leverage Ratio shall be greater than
3.50.

 

(t)                         Any Person shall be appointed as an Independent
Manager of the Borrower without prior notice thereof having been given to the
Agent in accordance with Section 7.1(b)(vii).

 

Section 9.2.                             Servicer Termination Events.  The
occurrence of any one or more of the following events shall constitute a
Servicer Termination Event:

 

(a)                        The Servicer shall fail to make any payment or
deposit required to be made by it under the Transaction Documents and such
failure shall continue for two (2) Business Days.

 

(b)                         (i) Any representation or warranty made by the
Servicer in this Agreement shall prove to have been incorrect in any material
respect (solely in cases where such representation and warranty is not already
qualified by materiality) or in any respect (in all other cases) when made or
deemed made, (ii) any information contained in any Monthly Report or Weekly
Report shall prove to have been incorrect in any material respect when made, or
(iii) any representation, warranty, certification or statement (other than
relating to projections or other forward-looking information) made by the
Servicer in any other Transaction Document or in any

 

43

--------------------------------------------------------------------------------


 

other document delivered pursuant hereto or thereto (other than in a Monthly
Report or Weekly Report) shall prove to have been incorrect in any material
respect when made or deemed made; provided, that no such event shall constitute
a Servicer Termination Event if the Borrower shall have timely paid to the Agent
the Deemed Collection required to be paid as a result of such event in
accordance with Section 1.4.

 

(c)                         An Event of Bankruptcy shall occur with respect to
the Servicer.

 

(d)                         A Change of Control shall occur.

 

(e)                         (i) One or more final judgments of a court of
competent jurisdiction for the payment of money in an amount in excess of
$20,000,000, individually or in the aggregate, shall be entered against the
Servicer on claims not covered by insurance or as to which the insurance carrier
has denied its responsibility, and such judgment shall continue unsatisfied and
in effect for thirty (30) consecutive days without a stay of execution.

 

(f)                        Any event shall occur with respect to the Servicer
which has, or could be reasonably expected to have a Material Adverse Effect
(excluding any events or matters, including, without limitation, multi-employer
pension contingencies of the type disclosed and discussed in the Servicer’s
Annual Report on Form 10-K for the year ended December 31, 2016 as filed with
the SEC).

 

(g)                          Failure of the Servicer to pay any Material
Indebtedness when due (after giving effect to any applicable grace periods with
respect thereto and whether or not such failure to pay is waived); or the
default by the Servicer in the performance of any term, provision or condition
contained in any agreement under which any Material Indebtedness was created or
is governed, the effect of which is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Servicer shall
be declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

 

(h)                         The Servicer shall fail to perform or observe any
covenant of the Servicer contained in Section 7.1(a) or (b), Section 7.2 or
Section 8.5 when required.

 

(i)                          The Servicer shall fail to perform or observe any
other covenant or agreement under any Transaction Document (after giving effect
to all cure periods and notice requirements) and such failure shall continue for
fifteen (15) consecutive Business Days.

 

Section 9.3.                       Remedies.  (a) Upon the occurrence and during
the continuation of an Amortization Event, the Agent may, or upon the direction
of the Majority Lenders shall, take any of the following actions:  (i) declare
the Facility Termination Date to have occurred, whereupon the Facility
Termination Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower
Parties; provided, however, that upon the occurrence of an Event of Bankruptcy
with respect to a Borrower Party, the Facility Termination Date shall
automatically occur, without demand, protest or any notice of

 

44

--------------------------------------------------------------------------------


 

any kind, all of which are hereby expressly waived by such Borrower Party and
(ii) deliver the Collection Notices to the Collection Banks.

 

(b)                         Upon the occurrence and during the continuation of
any Event of Default, the Agent may, or upon the direction of the Majority
Lenders shall, take any of the following actions: (i) exercise all rights and
remedies of a secured party upon default under the UCC and other applicable
laws, and (ii) notify Obligors of the Agent’s security interest in the Purchased
Receivables and other Pledged Assets.  The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agent and the Lenders otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

 

(c)                         Replacement of Servicer.  Upon the occurrence and
during the continuation of a Servicer Termination Event, the Agent may, or upon
the direction of the Majority Lenders shall, replace the Person then acting as
Servicer.

 

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1.                   Indemnities by the Borrower Parties.  Without
limiting any other rights that the Agent, the LC Issuer or any Lenders may have
hereunder or under applicable law, (a) the Borrower hereby agrees to indemnify
(and pay upon demand to) the Agent, the LC Issuer, each Lender and each of the
respective assigns, officers, directors, agents and employees of the foregoing
(each, an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of any Transaction
Document or the transactions contemplated thereby, or the acquisition, either
directly or indirectly, by a Lender of any security interest or other interest
in the Purchased Receivables, and (b) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (a) and (b):

 

(i)                          Indemnified Amounts to the extent a final judgment
of a court of competent jurisdiction holds that such Indemnified Amounts
resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification;

 

(ii)                          Indemnified Amounts to the extent the same
includes losses in respect of Purchased Receivables that are uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor; or

 

45

--------------------------------------------------------------------------------


 

(iii)                           taxes imposed by the United States, the
Indemnified Party’s jurisdiction of organization (or in the case of an
individual, his or her jurisdiction of primary residence) or any other
jurisdiction in which such Indemnified Party has established a taxable nexus
other than in connection with the transactions contemplated hereby, on or
measured by the overall net income or gross receipts of such Indemnified Party
to the extent that the computation of such taxes is consistent with the
characterization for tax purposes of the acquisition by the Lenders of a
security interest in the Purchased Receivables as a loan or loans by the Lenders
to the Borrower secured by the Collateral;

 

provided, however, that nothing contained in this sentence shall limit the
liability of the Borrower Parties or limit the recourse of the Indemnified
Parties to the Borrower Parties for amounts otherwise specifically provided to
be paid by the Borrower Parties under the terms of this Agreement.  Without
limiting the generality of the foregoing indemnification, the Borrower shall
indemnify the Indemnified Parties for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to the Borrower or the
Servicer) resulting from:

 

(i)                          any representation or warranty made by a Borrower
Party or any Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

 

(ii)                          the failure by the Borrower, the Servicer or any
Originator to comply in any material respect with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of any Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

 

(iii)                           any failure of the Borrower, the Servicer or any
Originator to perform in any material respect its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

 

(iv)                         any products liability, personal injury or damage
suit, or other similar claim arising out of or in connection with services or
provision of equipment that are the subject of any Contract or any Receivable;

 

(v)                         any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Eligible Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the provision of the service related to such
Receivable or the furnishing or failure to furnish such services;

 

46

--------------------------------------------------------------------------------


 

(vi)                         the commingling of Collections of Purchased
Receivables at any time with other funds;

 

(vii)                          any investigation, litigation or proceeding
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Loan, the Pledged Assets or
any other investigation, litigation or proceeding relating to the Borrower, the
Servicer or any Originator in which any Indemnified Party becomes involved as a
result of any of the transactions contemplated hereby (other than any litigation
or proceeding in which an Indemnified Party is a plaintiff or complaining party
and a Borrower Party is a defendant and such Indemnified Party shall not prevail
in such litigation or proceeding);

 

(viii)                           any inability to litigate any claim against any
Obligor in respect of any Receivable as a result of such Obligor being immune
from civil and commercial law and suit on the grounds of sovereignty or
otherwise from any legal action, suit or proceeding;

 

(ix)                         any Amortization Event of the type described in
Section 9.1(g);

 

(x)                         any failure of the Borrower to acquire and maintain
legal and equitable title to, and ownership of any of the Pledged Assets from
each Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of the Borrower to give reasonably equivalent value
to the applicable Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action (except as created by the Transaction Documents);

 

(xi)                         any failure to vest and maintain vested in the
Agent for the benefit of the Lenders, or to transfer to the Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Pledged Assets, free and clear of any Adverse Claim (except as
created by the Transaction Documents), or any failure to vest and maintain
vested in the Agent for the benefit of the LC Issuer, or to transfer to the
Agent for the benefit of the LC Issuer, a valid first priority perfected
security interests in the Letter of Credit Collateral, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

 

(xii)                          the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Pledged Assets or the Letter of Credit Collateral, and the proceeds thereof,
whether at the time of any Loan or at any subsequent time;

 

(xiii)                           any action or omission by a Borrower Party
which reduces or impairs the rights of the Agent, the LC Issuer or any Lender
with respect to any Pledged Assets or Letter of Credit Collateral or the value
of any Pledged Assets or Letter of Credit Collateral;

 

47

--------------------------------------------------------------------------------


 

(xiv)                         any attempt by any Person to void any Loan, Letter
of Credit, the Agent’s security interest in the Letter of Credit Collateral or
the Agent’s security interest in the Pledged Assets under statutory provisions
or common law or equitable action;

 

(xv)                        the failure of any Receivable included in the
calculation of the Net Pool Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included;

 

(xvi)                         the failure of any Loan to occur after any
Borrowing Request has been given hereunder or the failure of any Letter of
Credit to be issued after any Letter of Credit Request has been given hereunder
that is a result of Borrower revocation of such request or its failure to meet
the conditions of such request;

 

(xvii)                          the failure of the Parent to properly calculate
the Adjusted Leverage Ratio or to provide a properly completed compliance
certificate as required by Section 7.1(a) hereof; and

 

(xviii)                          any provision in any Contract that either
(i) permits or provides for any reduction in the Outstanding Balance of the
Receivable created under such Contract and any accrued interest thereon or
(ii) could otherwise materially hinder the ability to receive Collections with
respect to such Receivable.

 

Section 10.2.                             Increased Cost and Reduced Return.  If
after the date hereof, the LC Issuer or any Lender shall be charged any fee,
expense or increased cost (other than taxes) on account of the adoption of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency or on account of the adoption of any change in (or change in the
interpretation of) any generally accepted accounting principles or regulatory
accounting principles applicable to any Lender or the LC Issuer (a “Regulatory
Change”):  (a) that subjects (or has the effect of subjecting) any Lender or the
LC Issuer to any charge or withholding on or with respect to this Agreement or a
Lender’s or the LC Issuer’s obligations under this Agreement, or on or with
respect to the Purchased Receivables, or (b) that imposes, modifies or deems
applicable (or has the effect of imposing, modifying or deeming applicable) any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of any Lender or the LC
Issuer, or credit extended by any Lender pursuant to this Agreement or Letter of
Credit issued by the LC Issuer pursuant to this Agreement (c) that imposes (or
has the effect of imposing) any other condition the result of which is to
increase the cost to any Lender or the LC Issuer of performing its obligations
under this Agreement, or to reduce the rate of return on any Lender’s or the LC
Issuer’s capital as a consequence of its obligations under this Agreement, or to
reduce the amount of any sum received or receivable by any Lender or the LC
Issuer under this Agreement or to require any payment calculated by reference to
the amount of interests or loans held or interest received by it, then, promptly
upon demand by the Agent, the Borrower shall pay to the Agent, for the benefit
of the LC Issuer and/or any Lender, such amounts charged to the LC Issuer and/or
any

 

48

--------------------------------------------------------------------------------


 

Lender or such amounts to otherwise compensate the LC Issuer and/or any Lender
for such increase costs or such reduction; provided, however, that the LC Issuer
and the Lenders shall not be entitled to any compensation for any increased
costs under this Section 10.2 unless the Agent or the LC Issuer or a Lender
delivers a reasonably detailed certificate to the Borrower setting forth the
amounts and the basis for such increased costs.  Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

Neither the Borrower nor any other Borrower Party shall be required to
compensate any Lender or the LC Issuer pursuant to the foregoing provisions of
this Section 10.2 for any increased costs incurred or reductions suffered more
than nine months prior to the date that the LC Issuer or such Lender notifies
the Borrower of the Regulatory Change giving rise to such increased costs or
reductions and of the LC Issuer’s or such Lender’s intention to claim
compensation therefor.

 

Section 10.3.                             Other Costs and Expenses.  The
Borrower shall pay to the Agent, the LC Issuer and the Lenders promptly on
demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of the Transaction Documents
and the transactions contemplated thereby, including without limitation, the
cost to audit the books, records and procedures of the Borrower, reasonable fees
and out-of-pocket expenses of legal counsel for the LC Issuer, the Lenders and
the Agent with respect thereto and with respect to advising the LC Issuer, the
Lenders and the Agent as to their respective rights and remedies under this
Agreement.  The Borrower shall pay to the Agent promptly on demand any and all
reasonable costs and expenses of the Agent, the LC Issuer and the Lenders, if
any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

 

Section 10.4.                             Replacement of Lender.  If the
Borrower is required pursuant to Section 10.2 to make any additional payment to
any Lender or if any Lender’s obligation to make or continue Loans at the LIBO
Rate shall be suspended pursuant to Section 4.4 or if any Lender defaults in its
obligation to make a Loan, reimburse the LC Issuer pursuant to
Section 1.6(d)(ii) or otherwise becomes a Defaulting Lender (any Lender so
affected an “Affected Lender”), the Borrower may elect, so long as the
condition, issue or event permitting the replacement of the Affected Lender
continues, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Event of Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) any Eligible Assignee or another bank or
other Person that is reasonably satisfactory to the Borrower and the Agent and,
to the Borrower’s and the Agent’s reasonable satisfaction, which Eligible
Assignee or other bank or Person does not suffer from and is not impacted by the
issue or event causing the replacement of the Affected Lender, shall agree, as
of such date, to purchase for cash at par the Advances Outstanding and other
Recourse Obligations under this Agreement

 

49

--------------------------------------------------------------------------------


 

due to the Affected Lender pursuant to an assignment substantially in the form
of Exhibit X and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date,
(ii) the Borrower shall pay to such Affected Lender in same day funds on the day
of such replacement all interest, fees and other amounts then accrued but unpaid
to such Affected Lender by the Borrower hereunder to and including the date of
termination, and (iii) the Affected Lender shall no longer be a Lender under
this Agreement but shall retain all rights to indemnification and reimbursement
then accrued to its favor.

 

ARTICLE XI

 

THE AGENT

 

Section 11.1.                             Authorization and Action.  Each of the
LC Issuer and the Lenders hereby appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers as
are reasonably incidental thereto.  The Agent shall not have any duties other
than those expressly set forth in the Transaction Documents, and no implied
obligations or liabilities shall be read into any Transaction Document, or
otherwise exist, against the Agent.  The Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Borrower or any Affiliate thereof, the LC Issuer or any Lender except
for any obligations expressly set forth herein.  Notwithstanding any provision
of this Agreement or any other Transaction Document, (a) in no event shall the
Agent ever be required to take any action which exposes the Agent to personal
liability (unless the Agent is satisfactorily indemnified for such liability as
determined by the Agent, in its reasonable discretion) or which is contrary to
any provision of any Transaction Document or applicable law and (b) the Agent
agrees to act as the U.S. federal withholding tax agent in respect of all
amounts payable by it under any Transaction Document.

 

Section 11.2.                             Agent’s Reliance, Etc..  Neither the
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Agent under or in
connection with this Agreement (including, without limitation, the Agent’s
servicing, administering or collecting Purchased Receivables in the event it
replaces the Servicer in such capacity pursuant to Section 8.1), in the absence
of its or their own gross negligence, bad faith or willful misconduct.  Without
limiting the generality of the foregoing, the Agent:  (a) may consult with legal
counsel (including counsel for the LC Issuer, any Lender or the Servicer),
independent certified public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to the LC Issuer or any Lender (whether
written or oral) and shall not be responsible to the LC Issuer nor any Lender
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of the LC
Issuer or any Lender or to inspect the property (including the books and
records) of the LC Issuer or any Lender; (d) shall not be responsible to the LC
Issuer or any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or

 

50

--------------------------------------------------------------------------------


 

value of this Agreement or any other instrument or document furnished pursuant
hereto; and (e) shall be entitled to rely, and shall be fully protected in so
relying, upon any notice (including notice by telephone), consent, certificate
or other instrument or writing (which may be by facsimile) believed by it to be
genuine and signed or sent by the proper party or parties.

 

Section 11.3.                             Agent and Affiliates.  With respect to
any Credit Extension or interests therein owned by the LC Issuer or any Lender
that is also the Agent, such Person shall have the same rights and powers under
this Agreement as the LC Issuer or any Lender and may exercise the same as
though it were not the Agent.  The Agent and any of its Affiliates may generally
engage in any kind of business with the Borrower or any Affiliate thereof and
any Person who may do business with or own securities of the Borrower or any
Affiliate thereof, all as if the Agent were not the Agent hereunder and without
any duty to account therefor to any other Secured Party.

 

Section 11.4.                             Indemnification of Agent.  Each Lender
agrees to indemnify the Agent (to the extent not reimbursed by the Borrower or
any Affiliate thereof), ratably according to the respective Percentage of such
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any action taken or omitted by the Agent under
this Agreement or any other Transaction Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct.

 

Section 11.5.                             Delegation of Duties.  The Agent may
execute any of its duties through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

 

Section 11.6.                             Action or Inaction by Agent.  The
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Lenders or the Majority Lenders as the case may be, and
assurance of its indemnification by the Lenders, as it deems appropriate.  The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or at the direction of the Lenders or the Majority Lenders, as
the case may be, and such request or direction and any action taken or failure
to act pursuant thereto shall be binding upon the LC Issuer and the Lenders. 
The LC Issuer, the Lenders and the Agent agree that unless any action to be
taken by the Agent under a Transaction Document (i) specifically requires the
advice or concurrence of all Lenders or (ii) may be taken by the Agent alone or
without any advice or concurrence of any Lender, then the Agent may take action
based upon the advice or concurrence of the Majority Lenders.

 

Section 11.7.                             Notice of Events of Default; Action by
Agent.  The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Amortization Event or Amortization Event unless the
Agent has received notice from the LC Issuer, any Lender, the

 

51

--------------------------------------------------------------------------------


 

Servicer or the Borrower stating that an Unmatured Amortization Event or
Amortization Event has occurred hereunder and describing such Unmatured
Amortization Event or Amortization Event.  If the Agent receives such a notice,
it shall promptly give notice thereof to the LC Issuer and each Lender.  The
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, concerning an Unmatured Amortization Event or Amortization
Event or any other matter hereunder as the Agent deems advisable and in the best
interests of the Secured Parties.

 

Section 11.8.                             Non-Reliance on Agent and Other
Parties.  Each of the LC Issuer and the Lenders expressly acknowledges that
neither the Agent nor any of its directors, officers, agents or employees has
made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Agent.  Each of the LC Issuer and the Lenders represents and warrants to
the Agent that, independently and without reliance upon the Agent, the LC Issuer
or any Lender, and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of an
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower, the Parent, each
Originator or the Servicer and the Purchased Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document.  Except for items expressly required to be delivered under any
Transaction Document by the Agent to the LC Issuer or any Lender, the Agent
shall not have any duty or responsibility to provide the LC Issuer or any Lender
with any information concerning the Borrower, the Parent, any Originator or the
Servicer that comes into the possession of the Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

 

Section 11.9.                             Successor Agent.  (a) The Agent may,
upon at least thirty (30) days’ notice to the Borrower, the Servicer and each
Lender, resign as Agent.  Except as provided below, such resignation shall not
become effective until a successor Agent is appointed by the Majority Lenders as
a successor Agent and has accepted such appointment.  If no successor Agent
shall have been so appointed by the Majority Lenders, within thirty (30) days
after the departing Agent’s giving of notice of resignation, the departing Agent
may, on behalf of the Secured Parties, appoint one of the Lenders as successor
Agent.  If no successor Agent shall have been so appointed by the Majority
Lenders within thirty (30) days after the departing Agent’s giving of notice of
resignation, the departing Agent may, on behalf of the Secured Parties, petition
a court of competent jurisdiction to appoint a successor Agent.

 

(b)                         Upon such acceptance of its appointment as Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, duties, and obligations of the resigning Agent, and
the resigning Agent shall be discharged from its duties and obligations under
the Transaction Documents.  After any resigning Agent’s resignation hereunder,
the provisions of Article X and this Article XI shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Agent.

 

52

--------------------------------------------------------------------------------


 

ARTICLE XII

 

ASSIGNMENTS AND PARTICIPATIONS; REFINANCING

 

Section 12.1.                             Successors and Assigns.  This
Agreement shall be binding upon each Borrower Party and their successors and
assigns, and shall inure to the benefit of the Agent, the LC Issuer and the
Lenders and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Loans.  No Borrower Party may assign any of
its rights or obligations under any Transaction Document without the written
consent of each of the Agent, the LC Issuer and the Lenders.

 

Section 12.2.                             Participants.  Each Lender shall have
the right at its own cost to grant participations (to be evidenced by one or
more agreements or certificates of participation) in the Loans made or the
Commitment held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve such Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and the Agent shall have no obligation or responsibility to such
participant.  Any agreement pursuant to which such participation is granted
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower under this Agreement and the other
Transaction Documents including, without limitation, the right to approve any
amendment, modification or waiver of any provision of the Transaction Documents,
except that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Transaction Documents that would reduce
the amount of or postpone any fixed date for payment of any Loan in which such
participant has an interest.  Any party to which such a participation has been
granted shall have the benefits of Article 10 (solely to the extent such cost or
expense accrues only after such participation is made) and Section 1.3 hereof.

 

Section 12.3.                             Assignments.  (a) Each Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of the
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                   Minimum Amounts.  (A) In the case of an
assignment of the entire remaining amount of such Lender’s Commitment and the
Loans or in the case of an assignment to an Affiliate of such Lender, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of such Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Agent or, if “Effective Date” is specified in the Assignment and Acceptance, as
of the Effective Date) shall not be less than $5,000,000, unless each of the
Agent and, so long as no Amortization Event has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);

 

(ii)                                    Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all of such
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned.

 

53

--------------------------------------------------------------------------------


 

(iii)                                     Required Consents.

 

(a)                        The consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Amortization
Event has occurred and is continuing at the time of such assignment or (y) such
assignment is to an Affiliate of such Lender (provided such assignment does not
result in any liability, cost or expense for which the Borrower is liable or
must reimburse or indemnify such assignee Lender pursuant to Section 10); and

 

(b)                         the consent of the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not an Affiliate of such Lender.

 

(iv)                                   Assignment and Acceptance.  The parties
to each assignment shall execute and deliver to the Agent an Assignment and
Acceptance.

 

(v)                                  No Assignment to Borrower or Parent.  No
such assignment shall be made to the Borrower or any of its Affiliates or
Subsidiaries.

 

(vi)                                   No Assignment to Natural Persons.  No
such assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 12.3(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the Lender’s
rights and obligations under this Agreement, the Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 10.1
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2
hereof.

 

(b)                               Each Lender may at any time pledge or grant a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or grant to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
grant of a security interest; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or secured party for such Lender as a
party hereto; provided further, however, the right of any such pledgee or
grantee (other than any Federal Reserve Bank) to further transfer all or any
portion of the rights pledged or granted to it, whether by means of foreclosure
or otherwise, shall be at all times subject to the terms of this Agreement.

 

54

--------------------------------------------------------------------------------


 

Section 12.4.                             Prohibition on Assignments by the
Borrower Parties.  No Borrower Party may assign any of its rights or obligations
under this Agreement without the prior written consent of each of the Agent and
the Lenders.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1.                             Waivers and Amendments.  No failure or
delay on the part of the Agent, the LC Issuer or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy.  The rights and remedies herein provided shall be cumulative
and nonexclusive of any rights or remedies provided by law.  No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Borrower or any Affiliate thereof shall be effective unless in a writing
signed by the Agent, the LC Issuer, and the Majority Lenders (and, in the case
of any amendment, also signed by the Borrower), and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; and (B) no amendment, waiver or
consent shall, unless in writing and signed by the Agent and each Lender:

 

(i)                          change (directly or indirectly) the definitions of,
Borrowing Base Deficiency, Defaulted Receivable, Delinquent Receivable, Eligible
Receivable, Facility Limit, Facility Termination Date, Net Pool Balance or
Required Reserve contained in this Agreement, or increase the then existing
Concentration Limits;

 

(ii)                          reduce the amount of principal or Interest that is
payable on account of any Loan or with respect to any other Credit Extension or
delay any scheduled date for payment thereof;

 

(iii)                           change any Amortization Event or Event of
Default;

 

(iv)                         release all or a substantial portion of the
Collateral from the Agent’s security interest created hereunder;

 

(v)                         release the Parent from any of its obligations under
the Performance Guaranty or terminate the Performance Guaranty;

 

(vi)                         change any of the provisions of this Section 13.1
or the definition of “Majority Lenders”; or

 

(vii)                          change the order of priority in which Collections
are applied pursuant to Sections 2.2 and 2.3.

 

55

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (x) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender
and (y) no amendment, waiver or consent shall reduce any fees payable by the
Borrower to any Lender or delay the dates on which any such fees are payable, in
either case, without the consent of such Lender.

 

Section 13.2.                             Notices.  Except as provided in this
Section 13.2, all communications and notices provided for hereunder shall be in
writing (including bank wire, telecopy, electronic mail or facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties
hereto.  Each such notice or other communication shall be effective (a) if given
by telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid, (c) if given by electronic mail, upon sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, return e-mail or other written acknowledgment) or (d) if
given by any other means, when received at the address specified in this
Section 13.2.  The Borrower hereby authorizes the Agent to effect Loans and
Interest Period and Interest Rate selections based on telephonic notices made by
any Person whom the Agent in good faith believes to be acting on behalf of the
Borrower.  The Borrower agrees to deliver promptly to the Agent a written
confirmation of each telephonic notice signed by an Authorized Officer of the
Borrower; provided, however, the absence of such confirmation shall not affect
the validity of such notice.  If the written confirmation differs from the
action taken by the Agent, the records of the Agent shall govern absent manifest
error.

 

Section 13.3.                             Protection of Agent’s Security
Interest.  (a) The Borrower agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may request, to
perfect, protect or more fully evidence the Agent’s security interest in the
Pledged Assets and the Letter of Credit Collateral, or to enable the Agent or
any Lender to exercise and enforce their rights and remedies hereunder;
provided, however, that unless and until an Amortization Event or an Unmatured
Amortization Event has occurred, no Borrower Party shall be required to take any
actions to establish, maintain or perfect the Borrower’s ownership interest in
the Related Security other than the filing of financing statements under the UCC
of all appropriate jurisdictions.  During the occurrence and continuance of an
Unmatured Amortization Event or an Amortization Event, the Agent may, or the
Agent may direct the Borrower or the Servicer to, notify the Obligors of
Purchased Receivables, at the Borrower’s expense, of the ownership or security
interests of the Lenders under this Agreement.  During the occurrence and
continuance of an Unmatured Amortization Event or an Amortization Event, the
Agent may direct the Borrower or the Servicer to direct (and, if the Borrower or
the Servicer fails to do so, the Agent may direct) that payments of all amounts
due or that become due under any or all Purchased Receivables be made directly
to an account specified by the Agent or its designee which may be an account of
the Agent or its designee.  The Borrower or the Servicer (as applicable) shall,
at the Agent’s request, withhold the identities of the Agent and the Lenders in
any such notification.

 

(b)                                  If any Borrower Party fails to perform any
of its obligations hereunder, the Agent, the LC Issuer or any Lender may (but
shall not be required to) upon notice to such Borrower

 

56

--------------------------------------------------------------------------------


 

Party perform, or cause performance of, such obligations, and the Agent’s, the
LC Issuer’s or such Lender’s costs and expenses incurred in connection therewith
shall be payable by the Borrower as provided in Section 10.3.  Each Borrower
Party (i) irrevocably authorizes and appoints the Agent as its attorney-in-fact,
at any time and from time to time in the sole discretion of the Agent, to
execute on behalf of the Borrower as debtor and to file financing statements and
other filing or recording documents necessary or desirable in the Agent’s sole
discretion, in such offices and in such form, including carbon, photographic or
other reproduction, as the Agent reasonably determines appropriate to perfect or
maintain the perfection and priority of Agent’s interest in the Purchased
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof) including, without limitation,
financing statements naming Borrower as debtor and describing the collateral as
“all assets” or “all personal property of the debtor, whether now owned and
existing or hereafter arising or acquired”, (ii) acknowledges and agrees that it
is not authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Purchased Receivables or Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the Agent,
consenting to the form and substance of such filing or recording document, and
(iii) approves, authorizes and ratifies any filings or recordings made by or on
behalf of the Agent in connection with the perfection of the security interests
in favor of the Borrower or the Agent.  The appointment of Agent as
attorney-in-fact as described herein is coupled with an interest and is
irrevocable.

 

Section 13.4.                             Confidentiality.  (a) Each of the
Borrower Parties shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of any confidential or proprietary
information with respect to the Agent, the LC Issuer and the Lenders and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
the Borrower Parties and their respective officers and employees may disclose
such information to such Borrower Party’s directors, external accountants and
attorneys and in accordance with any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceeding (whether or not having the force or effect of law).

 

(b)                                  Anything herein to the contrary
notwithstanding, the Borrower Parties hereby consent to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the LC Issuer or the
Lenders by each other, and (ii) by the Agent, the LC Issuer or the Lenders to
any prospective or actual assignee or participant of any of them and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided that each such Person is informed of the confidential nature
of such information and the Agent receives a confidentiality agreement from the
recipients of such information on terms comparable to those required of the
Lenders, the LC Issuer and the Agent hereunder with respect to such disclosed
information.  In addition, any Lender, the LC Issuer and the Agent may disclose
any such nonpublic information in accordance with any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

 

(c)                                  Each of the Lenders, the LC Issuer and the
Agent shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of any confidential or

 

57

--------------------------------------------------------------------------------


 

proprietary information with respect to each Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of the Lenders, the LC Issuer or the Agent arising from or
related to the transactions contemplated herein provided, however, that each of
the Lenders, the LC Issuer and the Agent and its employees and officers shall be
permitted to disclose such confidential or proprietary information:  (i) to the
other Secured Parties, (ii) to any prospective or actual assignee or participant
of a Lender, the Agent or the other Secured Parties who execute a
confidentiality agreement for the benefit of the Originators and the Borrower on
terms comparable to those required of the Lenders, the LC Issuer and the Agent
hereunder with respect to such disclosed information, (iii) to any rating
agency, provider of a surety, guaranty or credit or liquidity enhancement to a
Lender, (iv) to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, and (v) to the extent required pursuant to
any applicable law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings with competent
jurisdiction (whether or not having the force or effect of law).

 

(d)                                  Notwithstanding any other express or
implied agreement to the contrary contained herein, the parties agree and
acknowledge that each of them and each of their employees, representatives, and
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to any
of them relating to such tax treatment and tax structure, except to the extent
that confidentiality is reasonably necessary to comply with U.S. federal or
state securities laws.  For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).

 

Section 13.5.                             Limitation of Liability.  Except with
respect to any claim arising out of the willful misconduct or gross negligence
of any Lender, the LC Issuer or the Agent, no claim may be made by a Borrower
Party or any other Person against any Lender, the LC Issuer or the Agent or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower Parties hereby
waive, release, and agree not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

Section 13.6.                             No Recourse Against the Lenders.  The
obligations of the Lenders under this Agreement are solely the obligations of
the Lenders.  No recourse shall be had for any obligation, covenant or agreement
(including, without limitation, the payment of any amount owing in respect to
this Agreement or the payment of any Fee hereunder or for any other obligation
or claim) arising out of or based upon this Agreement or any other agreement,
instrument or Transaction Document entered into pursuant hereto or in connection
herewith against any member, employee, officer, director, manager, Agent or
organizer of any Lender, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise.

 

58

--------------------------------------------------------------------------------


 

Section 13.7.                             CHOICE OF LAW.  THIS AGREEMENT SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW AND EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER OR THE SECURITY INTEREST OF THE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

Section 13.8.                             CONSENT TO JURISDICTION.  EACH PARTY
TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK,
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT,
AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR
ANY SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY BORROWER PARTY
AGAINST THE AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE AGENT OR ANY
SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH BORROWER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT
IN NEW YORK, NEW YORK.

 

Section 13.9.                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT, ANY DOCUMENT EXECUTED BY ANY BORROWER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

Section 13.10.                             Integration; Binding Effect; Survival
of Terms.  (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

 

(b)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns (including any trustee in bankruptcy).  This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by the Borrower Parties pursuant to Article V, (ii) the indemnification and
payment provisions of Article X, and the provisions of Section 13.4 through

 

59

--------------------------------------------------------------------------------


 

and including Section 13.8 shall be continuing and shall survive any termination
of this Agreement.

 

Section 13.11.                             Counterparts; Severability;
Section References.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by fax or other means
of electronic transmission shall be effective as delivery of a manually executed
counterpart of a signature page to this Agreement.  Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

Section 13.12.                             Characterization; Security Interest. 
(a) It is the intention of the parties hereto that each Loan hereunder shall
constitute and be treated as a secured loan.  The Borrower shall be liable to
the Lenders and the Agent for all representations, warranties, covenants and
indemnities made by the Borrower pursuant to the terms of this Agreement, and
(ii) the transaction contemplated by this Agreement do not constitute and are
not intended to result in an assumption by the Lenders or the Agent or any
assignee thereof of any obligation of the Borrower or any Originator or any
other person arising in connection with the Purchased Receivables, the Related
Security, or the related Contracts, or any other obligations of the Borrower or
any Originator.  It is the intention of the parties hereto that for federal,
state and local income and franchise tax purposes the Lenders’ acquisition of
their interests in the Purchased Receivables, Related Security and Collections
shall be treated as a secured loan by the Lenders to the Borrower, and each
party hereto agrees to characterize all Loans hereunder as secured loans on all
tax returns filed by such party.

 

(b)                                  In addition to any security interest or
other interest which the Agent or the Secured Parties may from time to time
acquire pursuant hereto, the Borrower hereby grants to the Agent for the benefit
of the Secured Parties a valid security interest in all of the Borrower’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
(i) all Purchased Receivables now existing or hereafter arising, (ii) the
Collections as and when received, (iii) each Lock-Box and each Segregated
Account, (iv) each Collection Account, (v) all Related Security, (vi) all other
rights of the Borrower and payments relating to such Purchased Receivables,
(vii) all proceeds of the foregoing, (viii) the Borrower’s right, title and
interest in, to and under the Receivables Sale Agreement and (ix) all other
assets of the Borrower (other than, in all cases, the Letter of Credit
Collateral and the Parent Note) (collectively, the “Collateral”) prior to all
other liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids.  The Agent, on behalf of the Secured Parties,
shall have, in addition to the rights and remedies that it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the applicable UCC and other applicable law, which rights and remedies shall be
cumulative.

 

60

--------------------------------------------------------------------------------


 

(c)                                  In addition to any security interest or
other interest which the Agent or the LC Issuer may from time to time acquire
pursuant hereto, the Borrower hereby grants to the Agent for the benefit of the
LC Issuer a valid security interest in all of the Borrower’s right, title and
interest, whether now owned or hereafter acquired, in, to and under (i) the
Letter of Credit Collateral Account and all funds on deposit therein, together
with all certificates and instruments, if any, from time to time evidencing such
accounts and funds on deposit;  (ii) all products and proceeds (including,
without limitation, insurance proceeds) of, and additions, improvements and
accessions to, and books and records describing or used in connection with, all
and any of the property described above (items (i) and (ii) are collectively
referred to as the “Letter of Credit Collateral”) prior to all other liens on
and security interests therein to secure the prompt and complete payment of the
LC Obligations.  The Agent, on behalf of the LC Issuer, shall have, in addition
to the rights and remedies that it may have under this Agreement, all other
rights and remedies provided to a secured creditor under the applicable UCC and
other applicable law, which rights and remedies shall be cumulative.

 

Section 13.13.                  Existing Letters of Credit.  On the Closing
Date, (i) each Existing Letter of Credit, to the extent outstanding, shall be
automatically and without further action by the parties thereto shall be deemed
to be Letters of Credit issued pursuant to Section 1.6 and subject to the
provisions thereof, and for this purpose the fees specified in Section 1.6 shall
be payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to such Existing
Letters of Credit) as if such Existing Letters of Credit had been issued on the
Closing Date, (ii) the face amount of such Existing Letters of Credit shall be
included in the calculation of LC Obligations and (iii) all liabilities of the
Borrower, with respect to such Existing Letters of Credit shall constitute
Aggregate Unpaids.

 

Section 13.14.                  Amendment and Restatement.  Upon satisfaction of
the conditions precedent hereto, this Agreement shall become effective and shall
supersede all provisions of the Existing Loan Agreement as of such date.  From
and after the date hereof (a) all outstanding “Loans” and all interests in
outstanding “Letters of Credit” under the Existing Loan Agreement shall remain
outstanding as the initial Loans and Letters of Credit hereunder, (b) all
references made to the Existing Loan Agreement in any Transaction Document or in
any other instrument or document shall, without further action, be deemed to
refer to this Agreement.  This Agreement amends and restates the Existing Loan
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Existing Loan Agreement or the indebtedness, obligations and
liabilities of the Borrower evidenced or provided for hereunder.  Without
limiting the generality of the foregoing, the Borrower agrees that
notwithstanding the execution and delivery of this Agreement, the liens and
security interests previously granted to the Agent pursuant to this Agreement
shall be and remain in full force and effect and that any rights and remedies of
the Agent hereunder and obligations of the Borrower hereunder shall be and
remain in full force and effect, shall not be affected, impaired or discharged
hereby and shall secure all of the Borrower’s indebtedness, obligations and
liabilities to the Agent and PNC under the Existing Loan Agreement as amended
and restated hereby.  Without limiting the foregoing, the parties to this
Agreement hereby acknowledge and agree that (i) the “Receivables Loan Agreement”
referred to in the other Transaction Documents shall from and after the date
hereof be deemed references to this Agreement.

 

61

--------------------------------------------------------------------------------


 

Section 13.15.                  Equalization of Loans and Commitments.  Upon the
satisfaction of the conditions precedent set forth in Section 6.1 hereof, all
loans outstanding under the Existing Loan Agreement shall remain outstanding as
the initial borrowing of Loans under this Agreement and, in connection
therewith, the Borrower shall be deemed to have prepaid all outstanding LIBO
Loans on the Restatement Date.  On the Restatement Date, the Lenders each agree
to make such purchases and sales of interests in the outstanding Loans between
themselves so that each Lender is then holding its relevant Percentage of
outstanding Loans.  Such purchases and sales shall be arranged through the Agent
and each Lender hereby agrees to execute such further instruments and documents,
if any, as the Agent may reasonably request in connection therewith.

 

[SIGNATURE PAGES FOLLOW]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

 

ARCBEST FUNDING LLC

 

 

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Donald W. Pearson

 

 

Vice President - Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention:

Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@arcb.com

 

 

 

 

with a copy to:

 

Attention:

Michael Johns

 

E-mail:

MJohns@arcb.com

 

--------------------------------------------------------------------------------


 

 

ARCBEST CORPORATION, a Delaware corporation, as Servicer

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Donald W. Pearson

 

 

Vice President - Treasurer

 

 

 

Address:

 

3801 Old Greenwood Road

 

Fort Smith, Arkansas 72903

 

Attention:

Donald W. Pearson

 

Phone:

479-785-6136

 

Fax:

479-785-8650

 

E-mail:

DPearson@arcb.com

 

 

 

 

with a copy to:

 

Attention:

Michael Johns

 

E-mail:

MJohns@arcb.com

 

2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender, the LC Issuer, and as the Agent

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Michael Brown

 

 

Senior Vice President

 

 

 

Address:

 

 

 

PNC Bank, National Association

 

Three PNC Plaza

 

225 Fifth Avenue

 

Pittsburgh, Pennsylvania 15222-2724

 

Attention: Robyn A. Reeher

 

Phone: (412) 768-3090

 

Fax: (412) 762-9184

 

E-mail: robyn.reeher@pnc.com

 

3

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Cecil Nobile

 

 

Cecil Nobile

 

 

Managing Director

 

 

 

Address:

 

 

 

Regions Bank

 

Regions Business Capital

 

1180 West Peachtree, N.W.

 

Suite 1000

 

Attention: Cecil Noble

 

Phone: (404) 221-4571

 

E-mail:

cecil.noble@regions.com

 

 

regionsbusinesscapital@regions.com

 

4

--------------------------------------------------------------------------------


 

REAFFIRMATION, ACKNOWLEDGEMENT AND CONSENT OF
GUARANTOR

 

The undersigned, ARCBEST CORPORATION, f/k/a ARKANSAS BEST CORPORATION, a
Delaware corporation (the “Guarantor”), heretofore executed and delivered to PNC
BANK, NATIONAL ASSOCIATION, as Agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Beneficiary”) an Amended and
Restated Performance Guaranty dated as of February 1, 2015 (as the same may be
amended, restated, supplemented or modified from time to time, the “Performance
Guaranty”).  Capitalized terms used (but not defined) herein have the meanings
assigned thereto in the Performance Guaranty.  On the date hereof, the
undersigned acknowledges and consents to the Second Amendment and Restated
Receivables Loan Agreement dated March 20, 2017 (the “Receivables Loan
Agreement”) and confirms that the Performance Guaranty, and all obligations of
the undersigned thereunder, remains in full force and effect.  The undersigned
further agrees that the consent of the undersigned to any further amendments to
(i) the Receivables Loan Agreement, (ii) the Receivables Sale Agreement and
(iii) any other Transaction Document shall not be required as a result of this
consent having been obtained, except to the extent, if any, required by the
Performance Guaranty referred to above.  The undersigned acknowledges that the
Agent is relying on the assurances provided herein in entering into the
agreements set forth above.

 

This Reaffirmation, Acknowledgment and Consent of Performance Guarantor is
executed as of March 20, 2017.

 

 

ARCBEST CORPORATION, f/k/a ARKANSAS BEST CORPORATION, as Guarantor

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

 

Donald W. Pearson

 

 

Vice President - Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement and the Exhibits and Schedules thereto, the following
terms shall have the meanings set forth in this Exhibit I (such meanings to be
equally applicable to both the singular and plural forms of the terms defined). 
If a capitalized term is used in the Agreement, or any Exhibit or Schedule
thereto, and is not otherwise defined therein or in this Exhibit I, such term
shall have the meaning assigned thereto in Exhibit I to the Receivables Sale
Agreement (hereinafter defined):

 

“ABF” ABF Freight System, Inc., an Arkansas corporation.

 

“Accounts Receivable Turnover Ratio” As of any Cut-Off Date, the ratio computed
by dividing (a) the aggregate amount of Credit Sales during the 12 Calculation
Periods ending on such Cut-Off Date by (b) the average of the aggregate
Outstanding Balance of all Receivables as of the last 12 Cut-Off Dates.

 

“Adjusted Leverage Ratio” The ratio, determined as of the end of each fiscal
quarter of the Parent for the then most-recently ended four (4) fiscal quarters,
of (i) Consolidated Adjusted Funded Indebtedness to (ii) Consolidated EBITDAR.

 

“Advances Outstanding” On any day, the aggregate principal amount of all Loans
and LC Advances outstanding on such day, after giving effect to all repayments
of Loans and LC Advances and the making of new Loans or LC Advances on such day.

 

“Adverse Claim” A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person, provided, however, that the following shall not constitute “Adverse
Claims” (a) liens imposed by law for taxes that are not yet due or are being
contested in good faith in appropriate proceedings, or (b) judgment liens and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue or are being contested in good faith in
appropriate proceedings.

 

“Affiliate” With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” As defined in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Agent Fee Letter” That certain Agent Fee Letter agreement dated as of March 20,
2017, among the Borrower, the Parent and the Agent, as it may be amended,
restated or otherwise modified and in effect from time to time.

 

“Agent’s Account” Agent’s Account at PNC Bank, National Association, Account
#130760016803, ABA No. 043000096, Account Name: Commercial Loans, Reference: 
ABF Freight Funding, LLC.

 

“Aggregate Credit Exposure” On any date of determination, the Aggregate Loan
Amount from time to time outstanding hereunder plus the outstanding LC
Obligations minus the funds on deposit in the Letter of Credit Collateral
Account to Cash-Collateralize the LC Obligations.  In computing the amount of
Aggregate Credit Exposure, in connection with a Loan the proceeds of which will
be used to finance an LC Advance pursuant to Section 1.6(d)(ii), the Borrower
need not count both the principal amount of such LC Advance and the amount of
such Loan.

 

“Aggregate Loan Amount” On any date of determination, the aggregate principal
amount of all Loans from time to time outstanding hereunder.

 

“Aggregate Prepayment” As defined in Section 1.3(a).

 

“Aggregate Unpaids” At any time, an amount equal to the sum of (i) the Aggregate
Loan Amount, plus (ii) the aggregate LC Amounts, plus (iii) all Recourse
Obligations (whether due or accrued) at such time.

 

“Agreement” This Receivables Loan Agreement, as it may be amended or modified
and in effect from time to time.

 

“Alternate Base Rate” For any day, the rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Effective Rate, plus (b) the Applicable
Margin.  For purposes of determining the Alternate Base Rate for any day,
changes in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the date of each such change.

 

“Amortization Date” The earliest to occur of (i)  the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to a Borrower
Party, (ii) the Business Day specified in a written notice from the Agent
following the occurrence of any other Amortization Event, and (iii) the date
which is ten (10) Business Days after the Agent’s receipt of written notice from
the Borrower that it wishes to terminate the facility evidenced by this
Agreement.

 

“Amortization Event” As defined in Article IX.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Person from time to time concerning or relating to
bribery or corruption.

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin” As defined in the Fee Letter.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.3 hereof), and accepted by the Agent, in substantially
the form of Exhibit X or any other form approved by the Agent.

 

“Authorized Officer” With respect to any Person, its president, chief executive
officer, general counsel, corporate controller, treasurer or chief financial
officer; provided, however, in the case of Borrower, the Authorized Officers
shall be the president, chief executive, general counsel, corporate controller,
treasurer or chief financial officer of the Parent, in its capacity as Managing
Member of Borrower or in its capacity as Servicer, as applicable.

 

“Available Liquidity” The sum of (i) unencumbered cash, cash equivalents and
temporary investments of the Parent and its Subsidiaries, plus (ii) the
difference of (x) the Facility Limit minus (y) the Aggregate Credit Exposure
(after curing any Borrowing Base Deficiency), plus (iii) any unused availability
of the Parent under any other revolving liquidity facility of the Parent (if
any).

 

“Borrower” As defined in the preamble to this Agreement.

 

“Borrower Parties” As defined in the preamble to this Agreement.

 

“Borrowing Base Deficiency” As defined in Section 1.3(b).

 

“Borrowing Date” Each Business Day on which a Loan is made hereunder.

 

“Borrowing Request” As defined in Section 1.2.

 

“Broken Funding Costs” For any LIBO Loan that: (i) does not become subject to an
Aggregate Prepayment following the delivery of any Prepayment Notice with
respect to such LIBO Loan or (ii) is terminated prior to the date on which the
Interest Period ends; an amount equal to the excess, if any, of (A) the Interest
that would have accrued during the remainder of the Interest Period determined
by the Agent to relate to such Loan subsequent to the date of such reduction or
termination (or in respect of clause (i) above, the date such Aggregate
Prepayment was designated to occur pursuant to the Prepayment Notice) of the
Loan if such reduction or termination had not occurred or such Prepayment Notice
had not been delivered, over (B) the Interest actually accrued during the
remainder of such Interest Period on such Loan.

 

“Business Day” Any day on which banks are not authorized or required to close in
New York, New York or Pittsburgh, Pennsylvania, and The Depository Trust Company
of New York is open for business, and, if the applicable Business Day relates to
any computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Calculation Period” A calendar month.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Canadian Obligors” An Obligor who has agreed to pay for a Receivable at a
location in Canada.

 

“Cash-Collateral Amount” With respect to any portion of the LC Obligations which
is required to be “Cash-Collateralized”, an amount equal to 100% of such portion
of the LC Obligations.

 

“Cash-Collateralize” To pledge and deposit immediately available funds into the
Letter of Credit Collateral Account, as collateral for the LC Obligations, the
Cash-Collateral Amount as security for the portion of the LC Obligations being
collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the LC Issuer.

 

“CBA” The Collective Bargaining Agreement effective November 3, 2013 through
March 31, 2018 between the International Brotherhood of Teamsters and ABF, as
the same may be amended, modified or restated.

 

“CBA Liquidity Period” The period commencing on the seventh (7th) day prior to
any CBA Maturity Date and ending upon the extension of such existing CBA or upon
ratification of a subsequent collective bargaining agreement between the
International Brotherhood of Teamsters and ABF which replaces the CBA in
existence on the Restatement Date.

 

“CBA Maturity Date” The date on which the CBA expires.  As of the Restatement
Date the CBA Maturity Date is March 31, 2018.

 

“Change of Control” (i) (a)  A change in control is reported by the Parent in
response to either Item 6(e) of Schedule 14A of Regulation 14A promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (b) any
“person” or “group” (as such terms are used in Section 13(d) and
Section 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator or any such plan) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of voting capital stock of the Parent (or
securities convertible into or exchangeable for such capital stock) representing
the Control Percentage or more of the combined voting power of the Parent’s then
outstanding capital stock, (ii) the Parent ceases to directly or indirectly own
100% of the outstanding shares of voting stock, membership interests or
partnership interests of each Originator, or (iii) the Parent ceases to own 100%
of the membership interests of the Borrower.

 

5

--------------------------------------------------------------------------------


 

“Charge-Offs” All Receivables that are written off by the Servicer or should, in
accordance with the Credit and Collection Policies, be written off as
uncollectible.

 

“Class A Special Obligor” As identified in the Fee Letter.

 

“Class B Special Obligor” As identified in the Fee Letter.

 

“Closing Date” June 15, 2012.

 

“Collateral” As defined in Section 13.12(b).

 

“Collection Account” Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
which is listed on Exhibit IV (as the same may be updated from time to time in
accordance with Section 7.1(m) hereof) and which is in the name of the Borrower
and subject to a Collection Account Agreement at all times on and after the date
hereof, including the Master Collection Account.

 

“Collection Account Agreement” An agreement in form reasonably acceptable to the
Agent among an Originator, the Servicer and/or the Borrower, the Agent and a
Collection Bank establishing control over a Collection Account.

 

“Collection Bank” At any time, any of the banks holding one or more Collection
Accounts.

 

“Collection Notice” A notice in substantially the form attached to a Collection
Account Agreement from the Agent to a Collection Bank.

 

“Collections” With respect to any Receivable, all cash collections and other
cash proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.

 

“Commitment” With respect to any Lender, the maximum aggregate amount which such
Person is obligated to lend or pay hereunder on account of all Loans and all
drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule C, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 12.3 or as increased in connection with an
increase in the Facility Limit pursuant to Section 1.1(c) or a reduction in the
Facility Limit pursuant to Section 1.1(b).

 

“Concentration Limit”

 

(a)                                 For any Class A Special Obligor, 8.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

6

--------------------------------------------------------------------------------


 

(b)                                 For any Class B Special Obligor, 4.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(c)                                  For any Group A Obligor, 14.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(d)                                 For any Group B Obligor, 6.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(e)                                  For any Group C Obligor, 4.0% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(f)                                   For any Group D Obligors, 2.5% of the
aggregate Outstanding Balance of all Eligible Receivables.

 

(g)                                  For any Unbilled Receivables in the
aggregate, 7.5% of the aggregate Outstanding Balance of all Eligible
Receivables.

 

(h)                                 For all Canadian Obligors in the aggregate,
5.0% of the aggregate Outstanding Balance of all Eligible Receivables.

 

“Consolidated Adjusted Funded Indebtedness” As defined in the Credit Agreement.

 

“Consolidated EBITDAR” As defined in the Credit Agreement.

 

“Contingent Obligation” Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person,
other than a Pension Plan Obligation, or agrees to maintain the net worth or
working capital or other financial condition of any other Person, or otherwise
assures any creditor of such other Person against loss, including, without
limitation, any comfort letter, operating agreement, take-or-pay contract or
application for a letter of credit.

 

“Contract” With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.

 

“Control Percentage” With respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the board of directors (or individuals or body or group of individuals
performing the same or substantially similar functions as the board of directors
of a corporation) of such Person.

 

7

--------------------------------------------------------------------------------


 

“Controlled Group” All members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of January 2, 2015 among the Parent and those of its Subsidiaries from
time to time party thereto, the Lenders from time to time party thereto, U.S.
Bank National Association, a national banking association, as Administrative
Agent, Branch Banking and Trust Company and PNC Bank, National Association, as
syndication agents, and U.S. Bank National Association, as Sole Lead Arranger
and Sole Book Runner.

 

“Credit and Collection Policies” The credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof, as
modified from time to time in accordance with this Agreement.

 

“Credit Exposure” On any date of determination with respect to any Lender, the
aggregate principal amount of all of such Lender’s Loans plus such Lender’s
participation in outstanding LC Obligations.

 

“Credit Extension” The making of a Loan or the issuance of a Letter of Credit,
as applicable.

 

“Credit Sales” For any Calculation Period, the aggregate amount of all
Receivables with credit terms of any kind originated or purchased by an
Originator during such Calculation Period.

 

“Cut-Off Date” The last day of a Calculation Period.

 

“Days Sales Outstanding Ratio” On any date of determination, the ratio computed
as of the most recent Cut-Off Date by dividing (a) 360 by (b) the Accounts
Receivable Turnover Ratio for the Calculation Period ending on such Cut-Off
Date.

 

“Deemed Collections” Collections deemed received by the Borrower under
Section 1.4.

 

“Default Rate” For any day, the rate per annum equal to the sum of (a) the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate, plus (b) 3.0%.  For purposes of
determining the Default Rate for any day, changes in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the date of each such change.

 

“Default Ratio” As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (i) the aggregate amount (without double-counting) of
Receivables which became Defaulted Receivables or Charge-Offs during the
Calculation Period that includes such Cut-Off Date, by (b) Credit Sales for the
Calculation Period occurring four (4) months prior to the Calculation Period
ending on such Cut-Off Date.

 

8

--------------------------------------------------------------------------------


 

“Defaulted Receivable” A Receivable: (i) as to which the Obligor thereof has
suffered an Event of Bankruptcy; (ii) which is a Charge-Off; or (iii) as to
which any payment, or part thereof, remains unpaid for 120 days or more from the
date of billing applicable to such payment.

 

“Defaulting Lender” Subject to Section 1.8 (b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Agent, any LC Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Agent or the LC Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrower, to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) is subject to, or has a direct or indirect parent company that
has been subject to, an Event of Bankruptcy; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by any governmental authority or regulatory body so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or regulatory body) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 1.8(b)) upon delivery of written notice of such determination to the
Borrower, the LC Issuer, and each Lender.

 

“Delinquency Ratio” As of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (i) the aggregate Outstanding Balance of
Receivables that were Delinquent Receivables as of such Cut-Off Date, by
(ii) the Outstanding Balance of all Receivables as of such Cut-Off Date.

 

9

--------------------------------------------------------------------------------


 

“Delinquent Receivable” A Receivable (i) as to which any payment, or part
thereof, remains unpaid for 90 days or more from the date of billing applicable
to such payment and (ii) which does not constitute a Defaulted Receivable.

 

“Dilution” The amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4, provided, that Dilution
shall not include the amount of any write-down, reserve or other reduction due
to a Receivable subsequently becoming a Defaulted Receivable on account of the
insolvency, bankruptcy, lack of credit worthiness or financial inability to pay
off such Defaulted Receivable of the applicable Obligor.

 

“Dilution Horizon Ratio” As of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i)(a) the aggregate Credit Sales for the
Calculation Period ending on such Cut-Off Date, plus (b)the aggregate Credit
Sales for the Calculation Period ending during the immediately preceding Cut-Off
Date by (ii) the Net Pool Balance as of such Cut-Off Date.

 

“Dilution Ratio” As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (i) the total amount of decreases in Outstanding Balance of
Receivables due to Dilution during the Calculation Period ending on such Cut-Off
Date, by (ii) the Credit Sales for the Calculation Period ending on the previous
Cut-Off Date.

 

“Dilution Reserve” On any date of determination, computed as of the most recent
Cut-Off Date, the product (expressed as a percentage) of (a) the sum of (i) the
product of (x) the Stress Factor times (y) the Expected Dilution Ratio, plus
(ii) the Dilution Volatility Component, times (b) the Dilution Horizon Ratio.

 

“Dilution Spike Rate” The highest Dilution Ratio over the past 12 Calculation
Periods.

 

“Dilution Volatility Component” The product (expressed as a percentage) of
(i) the positive difference (if any) between (A) the Dilution Spike Rate and
(B) the Expected Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the Dilution Spike Rate and the denominator of which is the Expected
Dilution Ratio.

 

“Drawing Date” As defined in Section 1.6(d)(ii).

 

“Eligible Assignee” A commercial bank having a combined capital and surplus of
at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody’s; provided that no Defaulting Lender or Affiliate thereof, or any Person
who, becoming a Lender, would constitute a Defaulting Lender or an Affiliate
thereof, shall constitute an Eligible Assignee.

 

“Eligible Receivable” At any time, a Receivable:

 

10

--------------------------------------------------------------------------------


 

(i)                          the Obligor of which (A) if a natural person, is a
resident of the United States or Canada, or, if a corporation or other business
organization, is organized under the laws of the United States or Canada or any
political subdivision thereof, or is any other business organization that has a
significant presence in the United States or Canada, and has agreed to pay for
such Receivable at a location in the United States or Canada, (B) is not an
Affiliate of any of the parties hereto, and (C) is not a Sanctioned Person;

 

(ii)                          that arises under a Contract;

 

(iii)                           which is not a Defaulted Receivable and is not a
Delinquent Receivable;

 

(iv)                         which is not a Government Receivable;

 

(v)                         which by its terms is due and payable within 30 days
of the date of billing therefore, provided, however, any Receivable which by its
terms is due and payable within 31-60 days of the date of billing therefore may
be considered an “Eligible Receivable” so long as such Receivables satisfies all
of the other criteria set forth in this definition of “Eligible Receivable” and
the Outstanding Balance of such Receivable, when added to the Outstanding
Balance of all other Receivables which are due and payable within 31-60 days of
the date of billing therefore, would not cause the Outstanding Balance of
Receivables which are due and payable within 31-60 days of the date of billing
therefore to exceed 50% of the aggregate Outstanding Balance of all Eligible
Receivables;

 

(vi)                         which is an “account” within the meaning of
Section 9-102(a)(2) of the UCC of all applicable jurisdictions;

 

(vii)                          which is denominated and payable only in (a) U.S.
Dollars in the United States or Canada or (b) Canadian Dollars in Canada;

 

(viii)                           which arises under a Contract which, together
with such Receivable, is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms;

 

(ix)                         which arises under a Contract that contains an
obligation to pay a specified sum of money, contingent only upon the provision
of services or the use of equipment by the applicable Originator;

 

(x)                         which, together with the Contract related thereto,
does not contravene any law, rule or regulation applicable thereto (including,
without limitation, any law, rule and regulation relating to truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in

 

11

--------------------------------------------------------------------------------


 

violation of any such law, rule or regulation except any such contravention or
violation which does not have an adverse effect on the Receivables;

 

(xi)                         which satisfies all applicable requirements of the
Credit and Collection Policies;

 

(xii)                          which was generated in the ordinary course of the
applicable Originator’s business and is documented consistent with the
applicable Originator’s standard administration and documentation policies and
procedures;

 

(xiii)                           which arises from the provision of services or
the use of equipment, to the related Obligor by the applicable Originator, and
except for incidental amounts, not from the provision of services by any other
Person (in whole or in part);

 

(xiv)                         which is not subject to any current dispute, right
of rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Adverse Claim;

 

(xv)                        as to which the applicable Originator has satisfied
and fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor (excluding warranty obligations for which no claim exists);

 

(xvi)                         as to which each of the representations and
warranties contained in Section 5.1(g), Section 5.1(i), Section 5.1(j),
Section 5.1(r), Section 5.1(s), and Section 5.1(t) is true and correct;

 

(xvii)                          all right, title and interest to and in which
has been validly transferred by the applicable Originator directly to the
Borrower under and in accordance with the Receivables Sale Agreement, and the
Borrower has good and marketable title thereto free and clear of any Adverse
Claim (other than as created by the Transaction Documents);

 

(xviii)                          which is not owing from an Obligor as to which
more than 25% of the balance of all Receivables for which such Obligor is
obligated remain unpaid for 90 or more days past the date of billing;

 

(xix)                         the Obligor of which at the time the Receivable
was initially pledged to the Agent (on behalf of the Secured Parties) has not,
as a result of a deterioration of such Obligor’s financial condition or
creditworthiness, been required by the applicable Originator at any time during
the immediately preceding 12 months for a period of more than 30 days to pay for
services rendered on a cash basis;

 

12

--------------------------------------------------------------------------------


 

(xx)                        the Obligor of which is not the Obligor on any
Receivables which have been sold or pledged to any person other than the
Borrower;

 

(xxi)                         with respect to which the Servicer is in
possession of the related Contract file, or in the case of electronic purchases,
the applicable computer data files, with respect to such Receivable;

 

(xxii)                          that, if such Receivable is an Unbilled
Receivable, no more that 31 days have expired since the date that such
Receivable was created;

 

(xxiii)                          if such Receivable was originated by ArcBest
International, Inc. (f/k/a ABF Global Supply Chain, Inc.), the Agent shall have
provided its written consent to the inclusion of Receivables originated by
ArcBest International, Inc. (f/k/a ABF Global Supply Chain, Inc.) as Eligible
Receivables hereunder; and

 

(xxiv)                         if such Receivable was originated by ArcBest
Enterprise Solutions, Inc., the Agent shall have provided its written consent to
the inclusion of Receivables originated by ArcBest Enterprise Solutions, Inc.,
as Eligible Receivables hereunder.

 

“ERISA” The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” Any trade or business (whether or not incorporated) under
common control with the Parent within the meaning of Section 414(b) or (c) of
the Tax Code (and Sections 414(m) and (o) of the Tax Code for purposes of
provisions relating to Section 412 of the Tax Code).

 

“Event of Bankruptcy” Shall be deemed to have occurred with respect to a Person
if either:

 

(i)                          a case or other proceeding shall be commenced,
without the application or consent of such Person, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or

 

(ii)                          such Person shall commence a voluntary case or
other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement,

 

13

--------------------------------------------------------------------------------


 

dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

 

“Event of Default” Any Amortization Event described in Sections 9.1(a)-(g),
Section 9.1(k) (only if such Amortization Event arises due to an event of the
type described in clause (ii) or (iii) of the definition of “Change of
Control”), Section 9.1(l), Sections 9.1(n)-(r), or Section 9.1(t).

 

“Excess Concentration Amount” At any time with respect to any Obligor or group
of Obligors described in the definition of “Concentration Limit”, the amount, if
any, by which the aggregate Outstanding Balance of all Eligible Receivables of
such Obligor or group of Obligors exceeds the Concentration Limit applicable to
such Obligor or group of Obligors at such time.

 

“Exchange Rate” means, as of any date of determination with respect to a
Receivable denominated in Canadian Dollars, the amount of such currency
specified by the Servicer as the amount of Canadian Dollars that would be
required to purchase a U.S. Dollar based on the foreign exchange market for
Canadian Dollars in the most recent Monthly Report or Weekly Report delivered
hereunder that demonstrated that the Net Pool Balance exceeded the sum of the
Aggregate Credit Exposure plus the Required Reserve.

 

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule B attached hereto.

 

“Expected Dilution Ratio” At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.

 

“Facility Account” The Borrower’s account no. 2730103 at First National Bank of
Fort Smith or any other account designated by the Borrower from time to time.

 

“Facility Limit” At any time of determination, the aggregate Commitments of all
Lenders, which as of the Restatement Date is equal to $125,000,000, as reduced
from time to time pursuant to Section 1.1(b) or increased pursuant to
Section 1.1(c); provided, however, that at no time shall any such increase cause
the Facility Limit to exceed $150,000,000.  References to the unused portion of
the Facility Limit shall mean, at any time of determination, an amount equal to
(x) the Facility Limit at such time, minus (y) the Aggregate Credit Exposure.

 

14

--------------------------------------------------------------------------------


 

“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) April 1, 2020.

 

“Federal Bankruptcy Code” Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

“Federal Funds Effective Rate” Means, for any day the greater of (i) the average
rate per annum as determined by the Agent at which overnight Federal funds are
offered to the Agent for such day by major banks in the interbank market, and
(ii) if the Agent is borrowing overnight funds from a Federal Reserve Bank that
day, the average rate per annum at which such overnight borrowings are made on
that day.  Each determination of the Federal Funds Effective Rate by the Agent
shall be conclusive and binding on the Borrower except in the case of manifest
error.

 

“Fee Letter” That certain Third Amended and Restated Fee Letter agreement dated
as of March 20, 2017 among the Borrower, the Parent, the Lenders and the Agent,
as it may be amended, restated or otherwise modified and in effect from time to
time.

 

“Final Payout Date” The date on which all Aggregate Unpaids have been paid in
full and the Facility Limit has been reduced to zero.

 

“Finance Charges” With respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“Fronting Exposure” At any time there is a Defaulting Lender, with respect to
the LC Issuer, such Defaulting Lender’s Percentage of the LC Obligations with
respect to Letters of Credit issued by the LC Issuer other than LC Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash-Collateralized in accordance with the terms
hereof.

 

“GAAP” Generally accepted accounting principles in effect in the United States
of America as in effect from time to time.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Transaction Document, and either any Borrower Party, Agent or any Lender
shall so request, the Agent, each Lender and each Borrower Party affected shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) each Borrower Party
shall provide to the Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

“Government Receivable” A Receivable as to which the Obligor is any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative authority or

 

15

--------------------------------------------------------------------------------


 

functions of or pertaining to government including any authority or other
quasi-governmental entity established to perform any of such functions.

 

“Group A Obligor” means any Obligor with short-term ratings of at least: 
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of at least “A+” by S&P on such Obligor’s long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, a rating of at least
“A1” by Moody’s on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor is rated
by only one of such rating agencies, then such Obligor will be a “Group A
Obligor” if it satisfies either clause (a) or clause (b) above.  Notwithstanding
the foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Excess Concentration Amount” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.

 

“Group B Obligor” means an Obligor that is not a Group A Obligor, with
short-term ratings of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of  at least “BBB+” by S&P on such
Obligor’s long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-2” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, a rating of at least “Baal” by Moody’s on such Obligor’s long-term
senior unsecured and uncredit-enhanced debt securities; provided, however, if
such Obligor is rated by only one of such rating agencies, then such Obligor
will be a “Group B Obligor” if it satisfies either clause (a) or
clause (b) above.  Notwithstanding the foregoing, any Obligor that is a
Subsidiary of an Obligor that satisfies the definition of “Group B Obligor”
shall be deemed to be a Group B Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the “Excess
Concentration Amount” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

 

“Group C Obligor” means an Obligor that is not a Group A Obligor or a Group B
Obligor, with short-term ratings of at least:  (a) “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of at least “BBB-”
by S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, at least “Baa3” by Moody’s on such Obligor’s
long-term senior unsecured and uncredit-enhanced debt securities; provided,
however, if such Obligor is rated by only one of such rating agencies, then such
Obligor will be a “Group C Obligor” if it satisfies

 

16

--------------------------------------------------------------------------------


 

either clause (a) or clause (b) above.  Notwithstanding the foregoing, any
Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group C Obligor” shall be deemed to be a Group C Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Excess Concentration Amount” for such Obligors, unless such
deemed Obligor separately satisfies the definition of “Group A Obligor”,
“Group B Obligor”, or “Group C Obligor”, in which case such Obligor shall be
separately treated as a Group A Obligor, a Group B Obligor or a Group C Obligor,
as the case may be, and shall be aggregated and combined for such purposes with
any of its Subsidiaries that are Obligors.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that  any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor.

 

“Indebtedness” Of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, which shall include,
but not be limited to all Pension Plan Obligations), (iii) obligations, whether
or not assumed, secured by liens or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, and (vii) Contingent
Obligations.

 

“Indemnified Amounts” As defined in Section 10.1.

 

“Indemnified Party” As defined in Section 10.1.

 

“Independent Manager”  A Manager of the Borrower who (i) shall not have been at
the time of such Person’s appointment or at any time during the preceding five
years, and shall not be as long as such Person is a manager of the Borrower,
(A) a Manager, officer, employee, partner, shareholder, member, manager or
Affiliate of any of the following Persons (collectively, the “Independent
Parties”): the Servicer, any Originator, or any of their respective Subsidiaries
or Affiliates (other than Borrower), (B) a supplier to any of the Independent
Parties, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any Manager, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an Independent Manager for
a corporation or limited liability company whose charter documents required the
unanimous consent of all independent Managers or managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy,
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of

 

17

--------------------------------------------------------------------------------


 

securitization or structured finance instruments, agreements or securities, and
(iv) is reasonably acceptable to the Agent as evidenced in a writing executed by
the Agent.

 

“Interest” For each Interest Period relating to a Loan, an amount equal to the
product of the applicable Interest Rate for such Loan multiplied by the
principal amount of such Loan for each day elapsed during such Interest Period,
annualized on (i) a 360 basis for Interest accruing at the LIBO Rate, or (ii) a
365 or 366 day basis, as applicable, for Interest accruing at the Alternate Base
Rate.

 

“Interest Period” With respect to any Loan (i) the period commencing on the date
of the initial funding of such Loan and ending on, but excluding, the last day
of the Calculation Period in which such funding date occurs; and
(ii) thereafter, each period commencing on, and including, the first day of each
Calculation Period and ending on, but excluding, the first day of the following
Calculation Period; provided, however, that:

 

(i) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(ii) if any Interest Period with respect to any LIBO Loan would extend beyond
the scheduled Facility Termination Date, such Interest Period shall end on the
Facility Termination Date.

 

“Interest Rate” With respect to each Loan, the LIBO Rate, the Alternate Base
Rate or the Default Rate, as applicable.

 

“Interest Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 (ii) the Prime Rate as of the immediately preceding
Cut-Off Date, (iii) the highest Days Sales Outstanding Ratio for the most recent
12 Calculation Periods, and (iv) 1/360.

 

“LC Advance” Any drawing by the beneficiary under a Letter of Credit issued by
the LC Issuer which has not been reimbursed pursuant to Section 1.6(d)

 

“LC Amounts” As defined in Section 1.6(d).

 

“LC Fee Expectation” As defined in Section 1.6(j).

 

“LC Issuer” PNC National Association, in its capacity as issuer of the Existing
Letters of Credit and Letters of Credit hereunder and any successor thereto.

 

“LC Obligations” At any time, the sum, without duplication, of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the

 

18

--------------------------------------------------------------------------------


 

aggregate principal amount of unreimbursed LC Advances as of such date.  For
purposes of determining the undrawn and unexpired amount of a Letter of Credit
at any time hereunder, such amount shall be deemed to be the maximum stated
amount (including any automatic increases provided by its terms) of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“Lenders” PNC, Regions Bank and each other financial institution that becomes a
party to this Agreement as a “Lender”.  For the avoidance of doubt, the LC
Issuer shall constitute a “Lender” at such time as any Unreimbursed LC Amount
remains outstanding.

 

“Lender Reimbursement Payment” As defined in Section 1.6(d).

 

“Letter of Credit” Collectively, letters of credit issued pursuant to
Section 1.6 and the Existing Letters of Credit deemed to be Letters of Credit
issued hereunder pursuant to Section 13.13.

 

“Letter of Credit Collateral” As defined in Section 13.12(c).

 

“Letter of Credit Collateral Account” A segregated cash collateral account at
the LC Issuer in the LC Issuer’s name established at any time after the date of
this Agreement at the LC Issuer’s request that is under the exclusive control of
the LC Issuer.

 

“Letter of Credit Issuance Fee” As defined in the Fee Letter.

 

“Letter of Credit Request” A request by the Borrower for the issuance of a
Letter of Credit pursuant to Section 1.6(b) and substantially in the form
attached hereto as Exhibit II-B.

 

“LIBO Loan” Any Loan bearing interest at a LIBO Rate.

 

“LIBO Rate” For any Interest Period with respect to a LIBO Loan, the rate per
annum determined on the basis of (i) the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the principal amount of such Loan
offered for a term comparable to such Interest Period, which rates appear on the
Reuters Screen LIBOR01 Page (or any successor page) effective as of 11:00 A.M.,
London time, two Business Days prior to the first day of such Interest Period
(the “Rate Setting Day”) or if such rate is unavailable, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent) based on
the rates at which deposits in U.S. dollars for one month are displayed on
page “LIBOR” of the Reuters Screen as of 11:00 a.m. (London time) on the Rate
Setting Day (it being understood that if at least two (2) such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates),
provided that if no such offered rates appear on such pages, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the

 

19

--------------------------------------------------------------------------------


 

Agent, at approximately 10:00 a.m. (Pittsburgh, Pennsylvania time), two Business
Days prior to the first day of such Interest Period, for deposits in
U.S. dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the principal amount of the Loan,
divided by (ii) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
the Agent in respect of Eurocurrency liabilities, as defined in Regulation D of
the Board of Governors of the Federal Reserve System as in effect from time to
time (expressed as a decimal), applicable to such Interest Period plus (iii) the
Applicable Margin.  Notwithstanding the foregoing, if the LIBO Rate as
determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement.

 

“Loan” Any amount disbursed as principal by Lender to Borrower under this
Agreement.

 

“Lock-Box” Each locked postal box with respect to which a Collection Bank or a
Segregated Account Bank has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables and which is listed
on Exhibit IV (as the same may be updated from time to time in accordance with
Section 7.1(m) hereof).

 

“Loss Horizon Ratio” As of any Cut-Off Date, the ratio (expressed as a decimal)
computed by dividing (a) the aggregate Credit Sales for the four (4) most recent
Calculation Periods (including the Calculation Period ending on such Cut-Off
Date), by (b) the Net Pool Balance as of such Cut-Off Date.

 

“Loss Reserve” For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, times (ii) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (iii) the Loss Horizon Ratio as of the
immediately preceding Cut-Off Date.

 

“Majority Lenders” Lenders representing more than 50% of the aggregate
Commitments of all Lenders (or, if the Commitments have been terminated, Lenders
representing more than 50% of the Aggregate Credit Exposure); provided, however
that at any time there are two or fewer Lenders that are not Affiliates, the
term “Majority Lenders” shall mean all Lenders (other than any Defaulting
Lender).  At any time there is more than one Lender that is not a Defaulting
Lender, the Commitments and Credit Exposure of any Defaulting Lender shall be
disregarded in determining Majority Lenders.

 

“Master Collection Account” Each Collection Account designated as such on
Exhibit IV hereto.

 

“Master Contract” A Contract between an Obligor and an Originator that contains
the terms upon which the carriage of freight performed by such Originator for
such Obligor or each instance of provision of equipment provided by an
Originator to an Obligor over the term of the Master Contract will be governed.

 

20

--------------------------------------------------------------------------------


 

“Material Adverse Effect” A material adverse effect on (i) the financial
condition or operations of the Parent or an Originator and its Subsidiaries
taken as a whole, (ii) the ability of any Borrower Party to perform its
obligations under this Agreement, (iii) the legality, validity or enforceability
of this Agreement or any other Transaction Document, (iv) the Agent’s security
interest, for the benefit of the Secured Parties, in the Purchased Receivables
generally or in any significant portion of the Purchased Receivables, the
Related Security or the Collections with respect thereto, (v) the Agent’s
security interest, for the benefit the LC Issuer, in the Letter of Credit
Collateral, or (vi) the collectibility of the Purchased Receivables generally or
of any material portion of the Purchased Receivables.

 

“Material Indebtedness” As defined in Section 9.1(f).

 

“Minimum Collateral Amount” At any time, (i) with respect to Cash-Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of the LC Issuer with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the Agent
and the LC Issuer in their sole discretion.

 

“Monthly Report” A report, in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

 

“Monthly Reporting Date” With respect to any calendar month, the second Business
Day occurring before the Settlement Date for such calendar month, or such other
days of any month as Agent may request in connection with Section 8.5 hereof.

 

“Moody’s” Moody’s Investors Service, Inc.

 

“Net Pool Balance” At any time, the aggregate Outstanding Balance of all
Eligible Receivables and all amounts on deposit in the Collection Accounts and
the Agent’s Account at such time reduced by the Excess Concentration Amount.

 

“Non-Defaulting Lender” At any time, each Lender that is not a Defaulting Lender
at such time.

 

“Notice of LC Draw” As defined in Section 1.6(d)(ii).

 

“Obligor” A Person obligated to make payments pursuant to a Contract.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Originator” Each of ABF, ArcBest Logistics, Inc. (f/k/a ABF Logistics, Inc.),
an Arkansas corporation, ArcBest International, Inc. (f/k/a ABF Global Supply
Chain, Inc.), an Arkansas corporation, Panther II Transportation, Inc., an Ohio
corporation,

 

21

--------------------------------------------------------------------------------


 

ArcBest Enterprise Solutions, Inc., an Arkansas corporation, and
ArcBest II, Inc., an Arkansas corporation.

 

“Outstanding Balance” Of any Receivable at any time means the then outstanding
principal balance thereof.  For purposes of calculating the Outstanding Balance
of any Receivable that is payable in Canadian Dollars, such amount shall be
converted into U.S. Dollars using the Exchange Rate in effect at the time of
calculation.

 

“Parent” ArcBest Corporation, f/k/a Arkansas Best Corporation, a Delaware
corporation.

 

“Parent Note” The promissory note made or to be made by Parent to Borrower in a
principal amount not to exceed $5,000,000, in connection with Parent’s
capitalization of Borrower.

 

“PATRIOT Act” The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended from time to time, and any successor statute.

 

“PBGC” The Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which an Originator sponsors or maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

 

“Pension Plan Obligation” An obligation to contribute to a Pension Plan, as
required by a collective bargaining agreement.

 

“Percentage” At any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the Credit Exposure of
such Lender at such time and (b) the denominator of which is (i) prior to the
termination of all Commitments hereunder, the aggregate Commitments of all
Lenders at such time or (ii) if all Commitments hereunder have been terminated,
the Aggregate Credit Exposure at such time; provided, however that when a
Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment (except that no Lender is required to
fund or participate in Loans or Letters of Credit to the extent that, after
giving effect thereto, its Credit Exposure would exceed the amount of its
Commitment (determined as though no Defaulting Lender existed)).

 

“Performance Guaranty” The Amended and Restated Performance Guaranty, dated
February 1, 2015, by the Parent in favor of the Agent.

 

22

--------------------------------------------------------------------------------


 

“Person” An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” An employee benefit plan (as defined in Section 3(3) of ERISA) which an
Originator or any of its ERISA Affiliates sponsors or maintains or to which an
Originator or any of its ERISA Affiliates makes, is making, or is obligated to
make contributions and includes any Pension Plan, other than a Plan maintained
outside the United States primarily for the benefit of Persons who are not U.S.
residents.

 

“Pledged Assets” All of the Borrower’s right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Purchased
Receivables, the Related Security, the Collections and all proceeds of the
foregoing.

 

“PNC” As defined in the preamble to this Agreement.

 

“Prepayment Notice” As defined in Section 1.3.

 

“Prime Rate” A rate per annum equal to the prime rate of interest announced from
time to time by the Agent (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes.

 

“Proposed Prepayment Date” As defined in Section 1.3(a).

 

“Purchased Receivable” All Receivables purchased by the Borrower from an
Originator pursuant to the Receivables Sale Agreement and not otherwise
repurchased by an Originator in accordance with the terms thereof.

 

“Receivable” All indebtedness and other obligations owed to the Borrower or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which the Borrower or any
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with any
carriage of freight or other services in relation to such carriage of freight
(including, without limitation, refrigeration, loading, unloading, diversion,
switching and weighting charges, demurrage, detention and expedited services) by
the applicable Originator or the rental or other provision of the use of trucks,
tractors and trailers or other transportation equipment to third parties on a
contract basis by an Originator (including, without limitation, any rents, fees,
commissions, and refrigeration, loading, unloading, diversion, switching and
weighting charges, demurrage, and detention) or any freight brokerage,
intermodal, freight forwarding, logistics, supply chain or transportation
management services by such Originator (including, without limitation, freight
charges, brokerage fees, ocean shipping, air shipping, warehousing, inventory
control, and expedited/time-sensitive services) and further includes, without
limitation and in either case, the obligation to pay any Finance Charges with
respect thereto.

 

23

--------------------------------------------------------------------------------


 

“Receivables Sale Agreement” That certain Second Amended and Restated
Receivables Sale Agreement, dated as of February 1, 2015, among the Originators
from time to time party thereto and the Borrower, as amended and as may be
amended, restated or otherwise modified from time to time after the Restatement
Date.

 

“Records” With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, tapes,
disks, punch cards, and related property and rights (but not any right, title or
interest to any information on any such tapes, disks, or punch cards not
relating to a Receivable or any related property or rights thereto and not any
right, title or interest in any computer program or data processing software or
any license for the use thereof) relating to such Receivable, any Related
Security therefor and the related Obligor

 

“Recourse Obligations” As defined in Section 2.1.

 

“Regulatory Change” As defined in Section 10.2.

 

“Related Security” All of the Borrower’s right, title and interest in, to and
under and with respect to any Receivable:

 

(i)                          all security interests or liens and property
subject thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

 

(ii)                          all guaranties, letters of credit (to the extent
they may be pledged), insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,

 

(iii)                           all service contracts and other contracts and
agreements associated with such Receivable other than Master Contracts,

 

(iv)                         all Records other than Master Contracts related to
such Receivable,

 

(v)                         all of the Borrower’s right, title and interest in,
to and under the Receivables Sale Agreement,

 

(vi)                         any other items constituting Supporting Obligations
(as defined in Article 9 of the UCC in effect in each relevant jurisdiction) to
the extent not included in clauses (i)-(v) above,

 

(vii)                          all proceeds of any of the foregoing.

 

24

--------------------------------------------------------------------------------


 

“Required Notice Period” The number of days required notice set forth below
applicable to the Aggregate Prepayment indicated below:

 

AGGREGATE PREPAYMENT

 

REQUIRED NOTICE PERIOD

 

 

 

Loans accruing Interest at the LIBO Rate

 

3 Business Days

 

 

 

Loans accruing Interest at the Alternate Base Rate

 

1 Business Day

 

“Required Reserve” On any day during a Calculation Period, the product of
(A) the sum of (i) the Interest Reserve, (ii) the Servicing Reserve and
(iii) the greater of (x) the Required Reserve Factor Floor and (y) the sum of
the Loss Reserve and the Dilution Reserve, and (B) the Net Pool Balance as of
the Cut-Off Date immediately preceding such Calculation Period.

 

“Required Reserve Factor Floor” For any Calculation Period, the sum (expressed
as a percentage) of (i) 14% plus (ii) the product of the Expected Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

 

“Restatement Date” March 20, 2017.

 

“Restricted Junior Payment” (i) Any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of the Borrower, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Borrower now or hereafter
outstanding, and (v) any payment of management fees by the Borrower (except for
the Servicing Fee and reasonable management fees to an Originator or its
Affiliates in reimbursement of actual management services performed).

 

“Review” As defined in Section 7.1(d)(ii).

 

“S&P” S&P Global Ratings.

 

“Sanctioned Country” At any time, any country or territory which is itself the
subject or target of any comprehensive Sanctions.

 

25

--------------------------------------------------------------------------------


 

“Sanctioned Person” At any time, (a) any Person or group listed in any Sanctions
related list of designated Persons maintained by OFAC or the U.S. Department of
State, (b) any Person or group operating, organized or resident in a Sanctioned
Country, (c) any agency, political subdivision or instrumentality of the
government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions” Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

 

“SEC” The Securities and Exchange Commission of the United States of America and
any successor commission or agency thereof.

 

“Secured Parties” The Indemnified Parties.

 

“Segregated Account” An account in the name of an Originator, the Borrower or
the Servicer in which no monies other than amounts constituting Collections are
deposited at any time and which is listed on Exhibit IV (as the same may be
updated from time to time in accordance with Section 7.1(m) hereof).

 

“Segregated Account Bank” At any time, any of the banks holding one or more
Segregated Accounts.

 

“Servicer” At any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Purchased
Receivables.

 

“Servicer Termination Event” As defined in Section 9.2.

 

“Servicing Fee” For each day in a Calculation Period:

 

(i)                          an amount equal to (A) the Servicing Fee Rate (or,
at any time while the Parent or one of its Affiliates is the Servicer, such
lesser percentage as may be agreed between the Borrower and the Servicer on an
arms’ length basis based on then prevailing market terms for similar services),
times (B) the aggregate Outstanding Balance of all Purchased Receivables at the
close of business on the Cut-Off Date immediately preceding such Calculation
Period, times (C) 1/360; or

 

(ii)                          on and after the Servicer’s reasonable request
made at any time when the Parent or one of its Affiliates is no longer acting as
Servicer hereunder, an alternative amount specified by the successor Servicer
not exceeding (A) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (B) the number of days in the current Calculation Period.

 

26

--------------------------------------------------------------------------------


 

“Servicing Fee Rate” 1.50% per annum.

 

“Servicing Reserve” For any Calculation Period, the product (expressed as a
percentage) of (a) the highest Days Sales Outstanding Ratio during the most
recent 12 Calculation Periods, (b) 1.5, (c) the Servicing Fee Rate, and
(d) 1/360.

 

“Settlement Date” The 15th day of each month or, if such day is not a Business
Day, the Business Day immediately thereafter.

 

“Special Calculation Period” means any Calculation Period that commences 60-180
days after the occurrence of a Surplus Event.

 

“Stress Factor” 2.25.

 

“Subordinated Note” As defined in the Receivables Sale Agreement.

 

“Subsidiary” Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Surplus Event” As defined in the Fee Letter.

 

“Termination Date Collateral Account Deficiency” As defined in Section 1.6(j).

 

“Tax Code” The Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Transaction Documents” Collectively, this Agreement, each Borrowing Request,
the Receivables Sale Agreement, each Collection Account Agreement, the Agent Fee
Letter, the Fee Letter, the Subordinated Notes, the Performance Guaranty and all
other instruments, documents and agreements executed and delivered in connection
herewith.

 

“UCC” The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unbilled Receivable” A Receivable for which, at the time of determination, an
invoice or any other evidence of the obligation of the related Obligor
thereunder has not been duly submitted to such Obligor for payment of the amount
thereof.

 

“Unfunded Vested Liabilities” For any Plan at any time, the amount (if any) by
which the present value of all vested nonforfeitable accrued benefits under such
Plan

 

27

--------------------------------------------------------------------------------


 

exceeds the fair market value of all Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan, but only to
the extent that such excess represents a potential liability of a member of the
Controlled Group to the PBGC or the Plan under Title IV of ERISA

 

“Unmatured Amortization Event” An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.

 

“Unmatured Servicer Termination Event” An event which, with the passage of time
or the giving of notice, or both, would constitute a Servicer Termination Event.

 

“Unreimbursed LC Amount” As defined in Section 1.6(d).

 

“U.S. Dollar” and “$” means lawful currency of the United States of America.

 

“Voluntary Termination” The occurrence of an Amortization Event resulting from
the occurrence of the “Termination Date” pursuant to subclause (iv) of the
definition of “Termination Date” in the Receivables Sale Agreement.

 

“Weekly Report” A certificate, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(b).

 

“Weekly Reporting Date” The second Business Day of each calendar week.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  Unless otherwise specified, all terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT II-A

 

FORM OF BORROWING REQUEST

 

ARCBEST FUNDING LLC

 

BORROWING REQUEST

 

dated            , 201   

 

for Loan on            , 201   

 

PNC Bank, National Association, as Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione
Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Receivables Loan Agreement
dated as of March 20, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Receivables Loan Agreement”) among ArcBest Funding LLC, f/k/a
ABF Freight Funding LLC (the “Borrower”), ArcBest Corporation, as Servicer (the
“Servicer”), the financial institutions from time to time party thereto, as
lenders (in such capacity, the “Lenders”), and PNC Bank, National Association,
as LC Issuer (in such capacity, the “LC Issuer”) and as agent (in such capacity,
the “Agent”).  Capitalized terms defined in the Receivables Loan Agreement are
used herein with the same meanings.

 

1.       The Borrower hereby certifies, represents and warrants to the Agent and
the Lenders that on and as of the Borrowing Date (as hereinafter defined):

 

(a)        all applicable conditions precedent set forth in Article VI of the
Receivables Loan Agreement have been satisfied;

 

(b)        each of its representations and warranties contained in Section 5.1
of the Receivables Loan Agreement will be true and correct, in all material
respects, as if made on and as of the Borrowing Date;

 

(c)        no event has occurred and is continuing, or would result from the
requested Loan, that constitutes an Amortization Event, Servicer Termination
Event, Unmatured Servicer Termination Event or Unmatured Amortization Event; and

 

--------------------------------------------------------------------------------


 

(d)        the Facility Termination Date has not occurred.

 

2.       The Borrower hereby requests that the Lenders make a Loan on
           , 201  (the “Borrowing Date”) as follows:

 

(a)        Amount of Loan:  $

 

(b)        The Borrower requests that the Loan (which will initially accrue
Interest at the LIBO Rate) begin to accrue Interest at the       Rate on
          ).

 

(c)        If the Loan is a LIBO Loan, the Interest Period shall be (check
period elected):

 

o 28 days

 

o one month

 

o [  ] days (not to exceed 35 days)

 

3.       Please disburse the proceeds of the Loan as follows:

 

[Apply $         to payment of Aggregate Unpaids due on the Borrowing Date]. 
[Wire transfer $         to account no.          at             Bank, in [city,
state], ABA No.           , Reference:          ].

 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this      day of            , 201 .

 

 

 

ARCBEST FUNDING LLC, as Borrower

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT II-B

 

FORM OF LETTER OF CREDIT REQUEST

ARCBEST FUNDING LLC

 

LETTER OF CREDIT REQUEST

 

dated               , 201

 

for issuance of Letter of Credit on                 , 201

 

PNC Bank, National Association, as Agent and as LC Issuer

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione
Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Receivables Loan Agreement
dated as of March 20, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Receivables Loan Agreement”) among ArcBest Funding LLC, f/k/a
ABF Freight Funding LLC (the “Borrower”), ArcBest Corporation, as Servicer, the
financial institutions from time to time party thereto, as lenders (in such
capacity, the “Lenders”), and PNC Bank, National Association, as LC Issuer (in
such capacity, the “LC Issuer”) and as agent (in such capacity, the “Agent”). 
Capitalized terms defined in the Receivables Loan Agreement are used herein with
the same meanings.

 

1.       The Borrower hereby certifies, represents and warrants to the Agent and
the LC Issuer that on and as of the Issuance Date (as hereinafter defined):

 

(a)        all applicable conditions precedent set forth in Article VI of the
Receivables Loan Agreement have been satisfied;

 

(b)        each of its representations and warranties contained in Section 5.1
of the Receivables Loan Agreement will be true and correct, in all material
respects, as if made on and as of the Issuance Date;

 

(c)        no event has occurred and is continuing, or would result from the
requested issuance, that constitutes an Amortization Event, Servicer Termination
Event, Unmatured Servicer Termination Event or Unmatured Amortization Event; and

 

(d)        the Facility Termination Date has not occurred.

 

--------------------------------------------------------------------------------


 

2.       The Borrower hereby requests that the LC Issuer issue a Letter of
Credit on            , 201  (the “Issuance Date”) as follows:

 

(a)        Amount of Letter of Credit: $

 

(b)        Beneficiary of Letter of Credit:

 

Issued on behalf of:

 

(c)        The aggregate LC Obligations under the Receivables Loan Agreement,
after giving effect to the requested Letter of Credit under (i) above, will
equal [(which shall not exceed $[              ])];

 

(d)        The Aggregate Credit Exposure under the Receivables Loan Agreement,
after giving effect to the requested Letter of Credit under 2(a) above, will
equal: $

 

(e)        The amount in 2(d) above will not exceed the lesser of the Facility
Limit and the Net Pool Balance less the Required Reserve.

 

3.             Attached hereto as Schedule I is the application for the Letter
of Credit.

 

IN WITNESS WHEREOF, the Borrower has caused this Letter of Credit Request to be
executed and delivered as of this      day of            , 201 .

 

 

 

ARCBEST FUNDING LLC, as Borrower

 

 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I TO LETTER OF CREDIT REQUEST

 

APPLICATION

 

--------------------------------------------------------------------------------


 

EXHIBIT III

 

JURISDICTION OF ORGANIZATION OF THE BORROWER PARTIES;
PLACES OF BUSINESS OF THE BORROWER PARTIES; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

ARCBEST CORPORATION

 

Jurisdiction of Organization:  Delaware

 

Principal places of business:

 

3801 Old Greenwood Road Fort
Smith, Arkansas  72903

 

Location(s) of Records:

3801 Old Greenwood Road
Fort Smith, Arkansas  72903

 

Federal employer identification number:  71-0673405

 

Legal, Trade & Assumed Names:  ArcBest Corporation, ABF Aviation (trade name)

 

ARCBEST FUNDING LLC

 

Jurisdiction of Organization:

Delaware

 

 

Principal Place(s) of Business:

Ft. Smith, Arkansas

 

 

Location(s) of Records:

3801 Old Greenwood Road Fort Smith, Arkansas 72903

 

 

Federal Employer Identification Number:

27-1518269

 

 

Legal, Trade and Assumed Names:

ArcBest Funding LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

NAMES OF COLLECTION BANKS AND SEGREGATED ACCOUNT BANKS; LOCK-BOXES, SEGREGATED
ACCOUNTS AND COLLECTION ACCOUNTS

 

Master Collection Account

 

First National Bank of Fort Smith

 

 

 

Account Number:

2728345

 

 

2728353

 

 

2728249

 

 

2782560

 

 

 

Collection Accounts

 

US Bank National Association

 

Account Number:

153910000584

 

 

Wells Fargo Bank, N.A.

 

Account Number:

4588542365

 

 

PNC Bank, National Association

 

Account Number:

1020928441

 

 

First National Bank of Fort Smith

 

Account Number:

2649604

 

2649612

 

1003473

 

2662630

 

2662745

 

2728222

 

2728396

 

2730103

 

2782544

 

Segregated Accounts

 

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To:  PNC Bank, National Association, as Agent

 

This Compliance Certificate is furnished pursuant to Section 7.1(a)(iii) of that
certain Second Amended and Restated Receivables Loan Agreement dated as of
March 20, 2017 among ArcBest Funding LLC, f/k/a ABF Freight Funding LLC (the
“Borrower”), ArcBest Corporation, as Servicer (the “Servicer”), the financial
institutions from time to time party thereto, as lenders (in such capacity, the
“Lenders”), and PNC Bank, National Association, as LC Issuer, and as Agent (the
“Agreement”).

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.        I am the duly elected                   of ArcBest Corporation, f/k/a
Arkansas Best Corporation.

 

2.        I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and financial conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.        I have calculated the Adjusted Leverage Ratio (as such term is defined
under the Agreement) of the Parent and the Borrower as further set forth on
Schedule I hereto.

 

4.        The examinations described in paragraphs 2 and 3 did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes an Amortization Event, Servicer Termination Event, Unmatured
Servicer Termination Event or Unmatured Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

[5.        Described below are the exceptions, if any, to paragraph 4 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event: 
                    ]

 

The foregoing certifications, and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of               ,
201 .

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Calculations of Adjusted Leverage Ratio

 

[ATTACH CALCULATIONS OF ADJUSTED LEVERAGE RATIO]

 

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

FORM OF MONTHLY REPORT

 

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

FORM OF WEEKLY REPORT

 

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

FORM OF PREPAYMENT NOTICE

 

ARCBEST FUNDING LLC

 

PREPAYMENT NOTICE

 

dated               , 201

 

for a prepayment on             , 201

 

PNC Bank, National Association, as Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania  15222-2724

Attention: Mark Falcione
Phone:  (412) 762-7325

Fax:  (412) 762-9184

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Receivables Loan Agreement
dated as of March 20, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Receivables Loan Agreement”) among ArcBest Funding LLC, f/k/a
ABF Freight Funding LLC (the “Borrower”), ArcBest Corporation, as Servicer, the
financial institutions from time to time party thereto, as lenders (in such
capacity, the “Lenders”), and PNC Bank, National Association, as LC Issuer and
as Agent.  Capitalized terms defined in the Receivables Loan Agreement are used
herein with the same meanings.

 

1.       The Borrower hereby requests that the Lenders reduce the Aggregate Loan
Amount in an amount equal to $          the (“Aggregate Prepayment”) on [      ,
201  Insert Date of prepayment which complies with Required Notice Period] (the
“Proposed Prepayment Date”).

 

2.       All payments to PNC must be made by 12:00 pm Eastern Time.

 

IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed and delivered as of this      day of            , 201 .

 

 

 

ARCBEST FUNDING LLC, as the Borrower

 

--------------------------------------------------------------------------------


 

 

By: ArcBest Corporation, its sole member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated                           , 201      

 

Reference is made to the Second Amended and Restated Receivables Loan Agreement
dated as of March 20, 2017 (as amended heretofore, the “Agreement”) among
ArcBest Funding LLC, f/k/a ABF Freight Funding LLC (the “Borrower”), ArcBest
Corporation, as Servicer, the financial institutions from time to time party
thereto, as lenders (the “Lenders”), and PNC Bank, National Association, as LC
Issuer (in such capacity, the “LC Issuer”) and as agent (in such capacity, the
“Agent”).  Terms defined in the Agreement are used herein with the same meaning.

 

                                                (the “Assignor”) and
                                                     (the “Assignee”) agree as
follows:

 

1.                     The Assignor hereby sells and assigns to the Assignee,
and the Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Schedule 1 hereto of the Assignor’s
rights and obligations under the Agreement as of the date hereof, including,
without limitation, the Assignor’s Commitment as in effect as of the date
hereof, and the Loans, if any, owing to the Assignor on the date hereof.

 

2.                     The Assignor (i) represents and warrants that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Agreement or any other instrument or document furnished
pursuant thereto.

 

3.                     The Assignee (i) confirms that it has received a copy of
the Agreement, together with copies of the financial statements referred to in
Section 7.1(a) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement; (iii) confirms that it has satisfied all the requirements applicable
to an assignee provided in the Agreement; (iv) appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform, in
accordance with their terms, all of the obligations which by the terms of the
Agreement are required to be performed by it as a

 

--------------------------------------------------------------------------------


 

Lender; (vi) specifies as its lending office the office (and address for notice)
set forth beneath its name on the signature pages hereof; and (vii) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Agreement and the Notes or such other documents as are necessary to
indicate that all such payments are subject to such taxes at a rate reduced by
an applicable tax treaty.

 

4.                     Following the execution of this Assignment and Acceptance
by the Assignor and the Assignee, it will be delivered to the Agent for
acceptance and recording by the Agent.  The effective date of this Assignment
and Acceptance shall be the date of acceptance thereof by the Agent, unless
otherwise specified on Schedule 1 hereto (the “Effective Date”).

 

5.                     Upon such acceptance and recording by the Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement.

 

6.                     Upon such acceptance and recording by the Agent, from and
after the Effective Date, the Agent shall make all payments under the Agreement
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and fees with respect thereto) to the Assignee. 
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Agreement for periods prior to the Effective Date directly between
themselves.

 

7.                     This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Assignor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

[                                                      ], as Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Lending Office:]

 

 

[Address]

 

 

 

Accepted this       day of

 

 

                       , 201  by:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE
DATED                    , 201    

 

AGGREGATE COMMITMENT /
LOANS FOR ALL LENDERS

 

AMOUNT OF COMMITMENT /
LOANS ASSIGNED

 

PERCENTAGE ASSIGNED OF
COMMITMENT / LOANS

 

 

 

 

 

 

 

$

              

 

$

                       

 

 

%

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE AMENDMENT AND RESTATEMENT

 

1.                     Executed copies of the Second Amended and Restated
Receivables Loan Agreement, duly executed by the parties thereto complete with
all Exhibits and Schedules thereto.

 

2.                     A certificate of the Secretary of the Servicer and the
Borrower certifying:

 

(a)                        a copy of the resolutions of the Board of Directors
of such Person or its member certified by its Secretary authorizing such
Person’s execution, delivery and performance of this Agreement and the other
documents to be delivered by it hereunder;

 

(b)                         the names and signatures of the officers authorized
on its behalf to execute this Agreement and any other documents to be delivered
by it hereunder;

 

(c)                         a copy of such Person’s By-Laws, Limited Liability
Company Agreement or Operating Agreement, as applicable;

 

(d)                         such Person’s articles or certificate of
incorporation or formation, as applicable; and

 

(e)                         a good standing certificate for such Person issued
by the secretary of state of its state of incorporation/formation.

 

3.                     Opinions of legal counsel for the Borrower Parties
reasonably acceptable to the Agent:

 

(a)                        Enforceability, Non-Contravention and Corporate
Matters; and

 

(b)                         In House Counsel Opinion.

 

4.                     A certificate of the chief financial officer, assistant
treasurer or treasurer of the Servicer certifying on behalf of the Servicer, in
its individual capacity and in its capacity as sole member of the Borrower, as
to the absence of an Amortization Event, a Servicer Termination Event, an
Unmatured Servicer Termination Event or an Unmatured Amortization Event under
the Receivables Loan Agreement.

 

5.                     Third Amended and Restated Fee Letter executed by the
parties thereto.

 

6.                     Agent Fee Letter duly executed by the parties thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXISTING LETTERS OF CREDIT

 

LETTER OF CREDIT NUMBER

 

BENEFICIARY

 

LETTER OF CREDIT AMOUNT

LC 12500613

 

U.S. Fidelity and Guaranty

 

$

1,250,000.00

LC 12500620

 

Northwestern National Insurance

 

$

10,000.00

LC 12503187

 

Ohio Bureau of Workers Comp

 

$

980,000.00

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

 

 

PNC

 

$

75,000,000

 

 

 

 

Regions Bank

 

$

50,000,000

 

--------------------------------------------------------------------------------